     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1507 Page 1 of 71



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12     TODD HALL, individually and on behalf              Case No.: 3:19-cv-01715-JLS-AHG
       of all others similarly situated, et al.,
13                                                        ORDER:
                                        Plaintiffs,
14
       v.                                                 (1) GRANTING IN PART AND
15                                                        DENYING IN PART
       MARRIOTT INTERNATIONAL, INC.,                      PLAINTIFF’S MOTION TO
16
                                       Defendant.         COMPEL,
17
                                                          (2) GRANTING DEFENDANT’S
18
                                                          MOTION TO FILE DOCUMENTS
19                                                        UNDER SEAL, and
20
                                                          (3) ISSUING AMENDED
21                                                        SCHEDULING ORDER
22
                                                          [ECF Nos. 57, 61]
23
            This case presents the classic problem of asymmetric discovery—Defendant has
24
      nearly all the information that both sides need for the case, as well as the knowledge about
25
      where that information is kept, how it is stored, and how it can be accessed. The imbalance
26
      of access to information reduces the incentive to compromise. Discovery that should be
27
      self-executing becomes protracted and expensive.
28

                                                      1
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1508 Page 2 of 71



 1             Here, Defendant refused to produce discovery in response by making prematurity
 2    objections that the Court told Defendant – multiple times – have no merit. Defendant then
 3    tried to bolster those meritless objections with a declaration that claims burden that: 1) does
 4    not exist under a reasonable reading of the discovery requests, 2) was not asserted in
 5    Defendant’s responses, and 3) was not raised in the parties’ meet and confer discussions
 6    leading to this motion. The “burden” of dealing with Defendant’s unreasonable approach
 7    to discovery has fallen largely on this Court. This Order resolves disputes over 55 separate
 8    discovery requests, most of which Defendant should have responded to without Court
 9    intervention, given the Court’s clear guidance at the case management and discovery
10    conferences.
11             For the reasons set forth below, Plaintiff Todd Hall’s (“Plaintiff”) motion to compel
12    (ECF No. 57) is GRANTED IN PART and DENIED IN PART, and Defendant Marriott
13    International Inc.’s (“Defendant”) motion to file documents under seal (ECF No. 61) is
14    GRANTED.
15        I.      BACKGROUND
16             This is a putative consumer class action alleging that Defendant engages in false and
17    deceptive advertising in the way Defendant represents the prices for Defendant’s hotel
18    rooms, services, and amenities. See generally ECF No. 54. Defendant is a multinational
19    hospitality company that owns, manages, and franchises1 at least 189 hotels and resorts
20    worldwide. Id. at ¶¶ 11, 22. Defendant advertises its available rooms and daily room rates
21    online through its own website and the websites of third-party online travel agencies
22    (“OTAs”), such as Priceline and Expedia. Id. at ¶ 17.
23             When a consumer uses Defendant’s website to search for a hotel room by destination
24    and date, Defendant’s website will list various hotels and rooms with matching availability.
25
26
27    1
        Though Defendant’s franchise agreements typically allow franchisees to set their own
      rates for guest room charges, franchisees must still comply with Defendant’s resort fee
28    policy, which allows Defendant to control the resort fee charged by franchisees. Id. at ¶ 23.

                                                     2
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1509 Page 3 of 71



 1    Id. at ¶ 24. At this initial stage, the quoted daily room rate for each hotel does not include
 2    or mention the mandatory resort fee a consumer must pay. Id. at ¶ 25. Once a consumer
 3    selects a particular property, Defendant’s website directs the consumer to another webpage
 4    that lists the rooms available at the selected property, along with the daily rates for those
 5    rooms. Id. at ¶¶ 26–27. This webpage displays a light blue box at the top of the page with
 6    blue bold font that states that a “daily destination amenity fee will be added to the room
 7    rate,” followed by the hours for the property’s concierge lounge. Id.
 8          If a consumer then selects a specific room from the selected property, Defendant’s
 9    website brings the consumer to a page titled, “Review Reservation Details.” Id. at ¶ 28.
10    This page displays a picture of the room; the details of the reservation, such as date, number
11    of rooms, and guests per room; and two drop-down menus at the bottom of the page, one
12    titled “Choose Room Features” and the other titled “Summary of Charges.” Id. To the right
13    of the “Summary of Charges” menu, the page shows a “USD subtotal” for the reservation
14    consisting of the “USD/Night” added to “USD Taxes and Fees.” Id. At the top of this page
15    is a light green box, stating, “Reserve Your Room Before Time Runs Out!,” and a
16    countdown timer of fifteen minutes. Id.
17          If the consumer clicks the “Summary of Charges” menu, this same page drops down
18    a summary breaking down the overall costs of the reservation by room rate, “Destination
19    Amenity Fee,” and “Estimated government taxes and fees.” Id. at ¶ 30. Below the total cost
20    listed in this drop-down menu, the page also displays, in smaller and lighter-colored font,
21    “Additional Charges,” including on-site parking and valet parking fees. Id.
22          At some properties, Defendant does not charge an amenity fee. See, e.g., id. at ¶ 36.
23    When a consumer selects a room reservation at one of these properties, Defendant’s
24    website displays the same “Review Reservation Details” page, including the same
25    “Summary of Charges” presenting the total charge for the room consisting of the room rate
26    plus “USD Taxes and Fees.” Id. Since these properties do not charge an amenity fee,
27    however, the “USD Taxes and Fees” consists solely of government taxes and fees. Id. at
28    ¶ 38. Plaintiff alleges that this is misleading because Defendant’s hotel room presents

                                                    3
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1510 Page 4 of 71



 1    “USD Taxes and Fees” to represent one component of the hotel room charge, regardless of
 2    whether the “USD Taxes and Fees” includes an amenity fee or not. See id. at ¶¶ 36–37.
 3           Plaintiff further alleges that Defendant’s website is misleading because of
 4    inconsistent representations regarding what amenities are covered by the amenity fee or
 5    are offered complimentary. See, e.g., id. at ¶ 38. For example, Defendant’s hotel may
 6    indicate that the amenity fee “includes high speed Internet/resort equipment rentals/fitness
 7    classes and more.” Id. Nonetheless, Defendant may simultaneously advertise that fitness
 8    classes are “[c]omplimentary” and that the “[f]itness center is free of charge for hotel
 9    guests.” Id. at ¶ 39.
10           Plaintiff also alleges that Defendant misleadingly fails to include resort fees in the
11    rates advertised by OTAs. See id. at ¶ 41. On Expedia, for example, the quoted room rate
12    does not include or mention any resort or amenity fee. Id. When a consumer clicks “Select
13    your room,” Expedia directs the consumer to another page containing the same quoted
14    room rate. See id. at ¶ 42. Selecting the quoted price then directs the consumer to yet
15    another page that fails to display a resort or amenity fee. See id. at ¶¶ 43–44. Instead, the
16    page includes only the discounted bargain price and the “Taxes and Fees,” see id.,
17    indicating that there is a “Mandatory property fee: Collected by property” with a link to
18    “Details.” Id. at ¶¶ 43, 45. Only by clicking on “Details” does the consumer learn the
19    amount of the resort fee and what it claims to include. See id. at ¶ 45. Nonetheless, Expedia
20    may advertise that a room includes “Free WiFi,” while simultaneously indicating that the
21    “Resort fee” includes “Internet access.” See id. at ¶ 46. Expedia also encourages consumers
22    quickly to complete the booking process, displaying stopwatches indicating how many
23    other people are viewing the property and how many rooms in that category are still
24    available. See id. at ¶¶ 43–44.
25           On September 9, 2019, Plaintiff filed this putative class action alleging unjust
26    enrichment and violations of California’s Consumers Legal Remedies Act (“CLRA”), Cal.
27    Civ. Code §§ 1750 et seq.; False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§
28    17500 et seq.; and Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et

                                                    4
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1511 Page 5 of 71



 1    seq. See generally ECF No. 1. On November 22, 2019, Plaintiff filed his First Amended
 2    Class Action Complaint, adding causes of action for negligent misrepresentation,
 3    concealment/non-disclosure, and intentional misrepresentation. See generally ECF No. 15.
 4    On January 11, 2021, Plaintiff filed the operative Second Amended Class Action
 5    Complaint, which retained all causes of action and added three Plaintiffs: Julie
 6    Drassinower, a California resident who booked her room in New York on the Marriott
 7    website; Kevin Branca, a California resident who booked his room in Hawaii on the Costco
 8    Travel website; and Jesse Heineken, a Kansas resident who booked his room in California
 9    on the Marriott website. ECF No. 54 at ¶¶ 66–95.
10             The Second Amended Class Action Complaint was also filed on behalf of both a
11    “Nationwide Class”—defined as “[a]ll U.S. citizens who reserved or booked a Marriott
12    owned or franchised hotel room and stayed in any such room for overnight accommodation
13    and were charged an amount therefore that was higher than the room rate quoted or
14    advertised per day plus government imposed taxes and government imposed fees in their
15    respective state of citizenship on or after January 1, 2012 and until the Class is certified,
16    for personal use and not for resale,”—and a “California Class”—defined as “[a]ll persons
17    who reserved or booked a Marriott owned or franchised hotel room in California and stayed
18    in any such room for overnight accommodation and were charged an amount therefore that
19    was higher than the room rate quoted or advertised per day plus government imposed taxes
20    and government imposed fees in California on or after January 1, 2012 and until the Class
21    is certified, for personal use and not for resale[.]” Id. at ¶¶ 97–98.
22       II.      PROCEDURAL POSTURE
23             The Court held a case management conference on November 6, 2020, and issued a
24    Scheduling Order on that date. ECF No. 40. The Scheduling Order explicitly states that
25    “[f]act and class discovery are not bifurcated, ... .” Id. at 1.
26             On December 22, 2020, pursuant to the Court’s Chambers Rules, the parties alerted
27    the Court that they disagreed about five discovery issues. Email to Chambers (Dec. 22,
28    2020 at 9:41 a.m.); see Chmb.R. at 2. Defendant stated the following position on those

                                                      5
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1512 Page 6 of 71



 1    disagreements:
 2          Marriott contends that the requested discovery is irrelevant for several
            reasons, including that the requested discovery is not relevant to the claims in
 3
            the Amended Complaint, and that any class discovery not pertinent to the class
 4          certification analysis is not potentially relevant unless and until the Court
            certifies a class.
 5
      ECF No. 57-14. The Court’s clerk advised the parties to continue their meet and confer
 6
      efforts and reminded them of the Court’s statements during the case management
 7
      conference that the class discovery was not bifurcated in part to avoid disputes over
 8
      whether discovery requests are premature. Id.
 9
            After further meet and confer efforts, one issue was resolved. The parties jointly
10
      notified the Court that they had reached an impasse on the remaining discovery disputes
11
      on January 4, 2021. Email to Chambers (Jan. 4, 2021 at 1:07 p.m.). The Court held a
12
      telephonic discovery conference on January 6, 2021. ECF No. 50. The Court found it
13
      appropriate to issue a briefing schedule for Plaintiff’s motion to compel. ECF No. 51. Upon
14
      receipt of the responsive briefs (ECF Nos. 57, 62, 65, 68), the Court then held a hearing on
15
      the motion on February 26, 2021, hearing oral argument from both sides. ECF No. 69. This
16
      order follows.
17
18       III.    DISCOVERY REQUESTS AT ISSUE
19          The present motions relate to the following 55 discovery requests:

20          1.     Plaintiff’s First Set of Requests for Production of Documents to Defendant
21                 (“RFPs”), Nos. 1–9, 28–41, 48, 67–73, propounded on November 6, 2020.
22                 ECF No. 57-5. Defendant timely returned its responses and objections on
23                 December 7, 2020. ECF No. 57-8.

24          2.     Plaintiff’s First Set of Interrogatories to Defendant, Nos. 1–6, propounded on

25                 November 6, 2020. ECF No. 57-6. Defendant timely returned its responses
26                 and objections on December 7, 2020. ECF No. 57-9.
27          3.     Plaintiff’s Notice of Deposition under Rule 30(b)(6) of Person Most
28                 Knowledgeable for Defendant, Topic Nos. 8–14, 20–22, 30–36, 40, served on


                                                   6
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1513 Page 7 of 71



 1                 November 12, 2020. ECF No. 57-7. Defendant timely2 returned its responses
 2                 and objections on December 11, 2020. ECF No. 57-10
 3
          IV.   LEGAL STANDARD
 4
            Nonprivileged information is discoverable under Rule 26 if it is (1) relevant to any
 5
      party’s claim or defense, and (2) proportional to the needs of the case. FED. R. CIV. P. 26(b).
 6
      Information need not be admissible to be discoverable. Id. The Court has broad discretion
 7
      in determining relevancy for discovery purposes. Surfvivor Media Inc. v. Survivor Prods.,
 8
      406 F.3d 625, 635 (9th Cir. 2005); see U.S. Fidelity and Guar. Co. v. Lee Investments
 9
      L.L.C., 641 F.3d 1126, 1136 (9th Cir. 2011) (“District courts have wide latitude in
10
      controlling discovery, and [their] rulings will not be overturned in the absence of a clear
11
      abuse of discretion.”) (internal quotation and citations omitted).
12
            When analyzing relevance, Rule 26(b) no longer limits discovery to information
13
      “reasonably calculated to lead to the discovery of admissible evidence.” In Re Bard IVC
14
      Filters Prods. Liab. Litig., 317 F.R.D. 562, 563–64, 564 n.1 (D. Ariz. 2016) (discussing
15
      the 2015 amendments to the Federal Rules of Civil Procedure and the advisory committee’s
16
      explicit removal of the phrase “reasonably calculated,” and listing cases that continue to
17
      use the outdated pre-2015 standard). The relevance standard is commonly recognized as
18
      one that is necessarily broad in scope in order “to encompass any matter that bears on, or
19
      that reasonably could lead to other matter that could bear on, any issue that is or may be in
20
      the case.” Doherty v. Comenity Capital Bank, No. 16cv1321-H-BGS, 2017 WL 1885677,
21
      at *2 (S.D. Cal. May 9, 2017) (internal quotation omitted). Regardless of its broad nature,
22
      however, relevance is not without “ultimate and necessary boundaries.” Id.
23
24
25    2
        The “proper procedure to object to a Rule 30(b)(6) deposition notice is not to serve
      objections on the opposing party, but to move for a protective order[,]” which was not done
26    here. Rembrandt Diagnostics, LP v. Innovacon, Inc., No. 16cv698-CAB-NLS, 2018 WL
27    692259, at *3 (S.D. Cal. Feb. 2, 2018) (internal quotations omitted). However, since the
      Court issued the briefing schedule solely for Plaintiff’s motion to compel, the Court
28    considers Defendant’s responses timely.

                                                     7
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1514 Page 8 of 71



 1          Information must be “proportional to the needs of the case” to fall within the scope
 2    of permissible discovery. FED. R. CIV. P. 26(b)(1). When analyzing the proportionality of
 3    a party’s discovery requests, a court should consider the importance of the issues at stake
 4    in the action, the amount in controversy, the parties’ relative access to the information, the
 5    parties’ resources, the importance of the discovery in resolving the issues, and whether the
 6    burden or expense of the proposed discovery outweighs its likely benefit. Id. “The 2015
 7    amendments to Rule 26(b)(1) emphasize the need to impose ‘reasonable limits on
 8    discovery through increased reliance on the common-sense concept of proportionality.’”
 9    Roberts v. Clark Cty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016) (internal citation
10    omitted).
11          Once the propounding party establishes that the request seeks relevant and
12    proportional information, “[t]he party who resists discovery has the burden to show
13    discovery should not be allowed, and has the burden of clarifying, explaining, and
14    supporting its objections.” Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217
15    (C.D. Cal. 2009). The party resisting discovery must specifically detail the reasons why
16    each request is irrelevant or otherwise objectionable, and may not rely on boilerplate,
17    generalized, conclusory, or speculative arguments. F.T.C. v. AMG Servs., Inc., 291 F.R.D.
18    544, 553 (D. Nev. 2013). Where “the responding party provides a boilerplate or generalized
19    objection, said ‘objections are inadequate and tantamount to not making any objection at
20    all.’” Bess v. Cate, No. 07cv1989-JAM-JFM, 2008 WL 5100203, at *4 (E.D. Cal. Nov. 26,
21    2008) (quoting Walker v. Lakewood Condominium Owners Ass’n, 186 F.R.D. 584, 587
22    (C.D. Cal. 1999)). Arguments against discovery must be supported by “specific examples
23    and articulated reasoning.” U.S. E.E.O.C. v. Caesars Ent., 237 F.R.D. 428, 432 (D. Nev.
24    2006).
25          District courts have broad discretion to manage discovery. Laub v. United States
26    DOI, 342 F.3d 1080, 1093 (9th Cir. 2003); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.
27    2002). This discretion extends to crafting discovery orders that may expand, limit, or differ
28    from the relief requested. See Crawford-El v. Britton, 523 U.S. 574, 598 (1998) (trial court

                                                    8
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1515 Page 9 of 71



 1    has “broad discretion to tailor discovery narrowly and to dictate the sequence of
 2    discovery”); UMG Recordings, Inc. v. Doe, No. C 08-1038 SBA, 2008 WL 2949427, at *3
 3    (N.D. Cal. Jul. 30, 2008) (“[T]he district courts wield broad discretion” in fashioning
 4    discovery orders).
 5
          V.      OVERVIEW OF DEFENDANT’S OBJECTIONS AND RELEVANT LAW
 6
               Defendant raises similar objections to Plaintiff’s discovery requests. The Court will
 7
      address the most prevalent ones in turn.3
 8
                     a. Premature Because the Court has not Certified a Class
 9
               Defendant objected to 32 discovery requests on the basis that Plaintiff’s requests are
10
      premature because a class has not yet been certified. ECF No. 57-4 (RFP Nos. 1, 2, 28–41;
11
      Interrogatory Nos. 1–5; Deposition Topic Nos. 8, 12–14, 30–36).
12
               Prior to class certification under Federal Rule of Civil Procedure 23, discovery lies
13
      entirely within the discretion of the court. Vinole v. Countrywide Home Loans, Inc., 571
14
      F.3d 935, 942 (9th Cir. 2009) (citing Kamm v. Cal. City Dev. Co., 509 F.2d 205, 209 (9th
15
      Cir. 1975)) (“Whether or not discovery will be permitted in a case of this nature lies within
16
      the sound discretion of the trial court”).
17
               Here, the Court expressly informed the parties at the initial case management
18
      conference and in the scheduling order that “[f]act and class discovery are not bifurcated.”
19
      ECF No. 40; see also ECF No. 57-14 at 2 (rough transcript of case management conference
20
      where the Court told the parties that “[c]lass discovery will not be bifurcated, so there’s no
21
      bifurcation of pre-certification and post-certification discovery. … The reason that class
22
      discovery is not bifurcated is because I don’t want to have issues over whether or not this
23
      is premature …”). When discovery is not bifurcated, “the parties are permitted to conduct
24
      discovery relevant to both class certification and the merits of the case.” Hawkins v.
25
26
27
      3
        The Court will also address each objection as it particularly relates to each discovery
28    request at issue.

                                                      9
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1516 Page 10 of 71



 1     Kroger, No. 15cv2320-JM-BLM, 2019 WL 4416132, at *3 (S.D. Cal. Sept. 16, 2019).
 2     Defendant’s objections as to prematurity ignore the Court’s express direction in this regard.
 3           Defendant argues that it could reasonably ignore this Court’s guidance because other
 4     courts have entertained prematurity objections in cases where discovery was not bifurcated
 5     on the grounds that the information sought was not relevant to the issue of class
 6     certification. ECF No. 69 at 20:31–21:14. But these decisions are not binding upon this
 7     Court, and there is ample authority to the contrary from other courts. See, e.g., Mbazomo
 8     v. ETourandTravel, Inc., No. 2:16cv2229-SB, 2017 WL 2346981, at *5 (E.D. Cal. May
 9     30, 2017) (overruling defendant’s objections that certain discovery was premature, and
10     explaining that “Defendant makes numerous objections on the grounds of relevance … that
11     some requested documents are not relevant to the issue of class certification .... The Court
12     … explicitly rules that discovery will not be bifurcated in this case. ‘Arbitrary insistence
13     on the merits/class discovery distinction sometimes thwarts the informed judicial
14     assessment that current class certification practice emphasizes.’ [] Indeed, the Manual of
15     Complex Litigation recommends some merits discovery during the precertification phase
16     when a large case is involved. … As a result, the Court orders that discovery on both class
17     certification and merits issues may occur.”) (internal citations omitted); Lucas v. Jos. A.
18     Bank Clothiers, Inc., No. 14cv1631-LAB-JLB, 2015 U.S. Dist. LEXIS 189140, at *2 (S.D.
19     Cal. Aug. 6, 2015) (“The Court overrules Defendant’s objection that its communications
20     regarding pricing strategy are not relevant to class certification. Discovery in this case is
21     not bifurcated, and Defendant has not met its burden of showing that producing the
22     communications at issue prior to a ruling on class certification would be unduly
23     burdensome.”); In re Toys “R” Us-Delaware, Inc., No. ML-08-1980-MMM-FMOx, 2010
24     WL 4942645, at *5 (C.D. Cal. July 29, 2010) (overruling defendant’s objection that the
25     discovery sought was premature because it did not relate to class certification, and noting
26     “defendant acknowledges that [the court] has not bifurcated discovery. [] In short, absent
27     an order from the District Judge which bifurcates (or approves bifurcation) discovery into
28     phases [], defendant must respond fully and completely to all discovery requests”).

                                                    10
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1517 Page 11 of 71



 1           The bottom line is that this is an issue within the Court’s discretion, and Defendant
 2     was advised in clear terms as to how the Court would exercise that discretion. Despite that,
 3     Defendant objected to 32 separate discovery requests, and forced a motion to compel
 4     regarding those requests, on the grounds that a class has not been certified. As the Court
 5     has advised since the outset of this case, at this stage of the case relevance is not limited to
 6     issues of class certification. The Court finds that the revenue data is relevant to damages,
 7     both in how they will be ascertained and how a damages model will be provided. The data
 8     is also relevant to understand the nature of the fees and their relationship to Defendant’s
 9     revenues. The data is also relevant to ascertaining the scope of the case for fruitful
10     settlement discussions.
11           Thus, any objections on this ground are overruled.
12                  b. Relevance of Wi-Fi Fees and Parking Fees
13           Defendant has objected to 25 discovery requests on the basis that information about
14     wi-fi fees, parking fees, and other fees is irrelevant because it does not relate to any of
15     Plaintiff’s claims or defenses. ECF No. 57-4 (RFP Nos. 7–9, 32–34, 39–41, 71–73;
16     Interrogatory Nos. 4–6; Deposition Topic Nos. 12–14, 20–22, 34–36, 40). To the extent
17     Defendant objects based on relevance in a boilerplate, conclusory manner, those objections
18     are overruled. AMG Servs., 291 F.R.D. at 553 (stating that the objecting party must
19     “specifically detail the reasons why each request is irrelevant and may not rely on
20     boilerplate, generalized, conclusory” arguments); A. Farber & Ptnrs., Inc. v. Garber, 234
21     F.R.D. 186, 188 (C.D. Cal. 2006) (“boilerplate relevancy objections, without setting forth
22     any explanation or argument why the requested documents are not relevant, are improper”);
23     see Bryant v. Ochoa, No. 07cv200-JM-PCL, 2009 WL 1390794, at *1 (S.D. Cal. May 14,
24     2009) (the party opposing the motion to compel has the “burden of showing that the
25     discovery should be prohibited, and the burden of clarifying, explaining or supporting its
26     objections.”).
27           Courts have broad discretion to determine relevance for discovery purposes.
28     Doherty, 2017 WL 1885677, at *2 (citing Hallett, 296 F.3d at 751); see also Youngevity

                                                      11
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1518 Page 12 of 71



 1     Int’l, Inc. v. Smith, No. 16cv704-BTM-JLB, 2017 WL 2692928, at *10–*11 (June 22,
 2     2017). Courts often look to the elements of the causes of action for a relevance framework.
 3            In the operative complaint, Plaintiff invokes three California consumer protection
 4     statutes: the FAL, the UCL, and the CLRA. ECF No. 54 ¶¶ 82–117. The FAL makes it
 5     unlawful for a business to disseminate any statement “which is untrue or misleading, and
 6     which is known, or which by the exercise of reasonable care should be known, to be untrue
 7     or misleading.” CAL. BUS. & PROF. CODE § 17500. The UCL prohibits any “unlawful,
 8     unfair or fraudulent business act or practice.” CAL. BUS. & PROF. CODE § 17200. The CLRA
 9     prohibits “unfair methods of competition and unfair or deceptive acts or practices,”
10     including manners of pricing and advertising pricing. Cal. Civ. Code § 1770; see id. at
11     §§ 1770(a)(9), (a)(20). Plaintiff also alleges causes of action for common law intentional
12     misrepresentation, negligent misrepresentation, and concealment/non-disclosure. ECF No.
13     54 at ¶¶ 158–179. “The elements of fraud that will give rise to a tort action for deceit are:
14     (a) misrepresentation (false representation, concealment, or nondisclosure); (b) knowledge
15     of falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance;
16     and (e) resulting damage.” Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 974
17     (1997) (quoting Lazar v. Super. Ct., 12 Cal. 4th 631, 638 (1996)) (internal quotation marks
18     omitted); see ECF No. 31 at 19.
19            Here, the wi-fi and parking fees charged are relevant to these causes of action
20     because Plaintiff alleges that they overlap with the resort fee in certain circumstances and
21     are therefore a misleading double-charge to the consumer. See ECF No. 54 at ¶ 9 (“these
22     resort fees cover costs, such as parking or wi-fi service, that Marriott advertises it provides
23     as free or complimentary or, alternatively, requires hotel guests to pay for separately”); id.
24     at ¶ 12 (“But the deception doesn’t end there. The consumer still can’t tell what is included
25     in the Destination Amenity Fee (e.g., will the consumer have to pay extra for use of wi-fi
26     in the room or just in the lobby, extra for use of the Concierge lounge, extra for use of
27     business center, extra for use of pool towels, etc.) versus what is included in the deceptively
28     labelled ‘government taxes and fees.’”). This connection is alleged repeatedly in the

                                                        12
                                                                                        3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1519 Page 13 of 71



 1     operative complaint. See id. at ¶ 33 (alleging the Defendant’s conduct “makes it virtually
 2     impossible for consumers to comprehend what fees for what services they are being
 3     charged as a ‘mandatory’ fee on top of their quoted room rate, or as a ‘complimentary’
 4     service which is actually being charged for, or as an optional add on charge which they
 5     must pay for at check in or at check out.”); see, e.g., id. at ¶¶ 9, 30, 32, 33, 46, 53–54, 89.
 6           Defendant’s suggestion that this discovery should be precluded because “Plaintiffs
 7     have no evidence that Marriott provides complimentary or for a separate charge any
 8     amenity included in a resort fee” is unavailing. See ECF No. 65 at 23.4 The test for
 9     relevance is not whether the Plaintiff already has evidence on the topic; the test is whether
10     the information sought “encompass[es] any matter that bears on, or that reasonably could
11     lead to other matters that could bear on, any issue that is or may be in the case.” Doherty,
12     2017 WL 1885677, at *2.
13           Thus, any objections on this ground are overruled.
14                  c. Relevance of District of Columbia Action
15           Plaintiff seeks deposition transcripts, interrogatory responses, responses to requests
16     for admission, and responses to requests for production of documents that Defendant
17     produced in a related District of Columbia action: District of Columbia v. Marriott
18     International, Inc., No. 2019 CA 4497 B (D.D.C. Dec. 31, 2019) (“D.C. action”).
19     Defendant objects to these requests, arguing that the cases are dissimilar and therefore the
20     information sought is not relevant. ECF No. 65 at 25–26. Defendant also argued at the
21     hearing that it should be permitted to assert individualized objections to each of the
22     discovery requests from the D.C. action.
23
24
25
26     4
        Due to discrepancies between original and imprinted page numbers, page numbers for
27     docketed materials cited in this Order refer to those imprinted by the Court’s electronic
28     case filing system.


                                                     13
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1520 Page 14 of 71



 1           The Court has compared the two complaints. As contended by Plaintiff and
 2     conceded by Defendant at the hearing,5 the Court agrees that the two complaints are
 3     substantially similar and, in parts, completely identical. Compare ECF No. 54 (“Cal.”) at
 4     ¶ 5 with ECF No. 57-15 (“D.C.”) at ¶ 1 (almost identical). Compare Cal. at ¶ 10 with D.C.
 5     at ¶ 6 (almost identical). Compare Cal. at ¶ 7 with D.C. at ¶ 3 (identical). Compare Cal. at
 6     ¶ 8 with D.C. at ¶ 4 (almost identical). Compare Cal. at ¶ 9 with D.C. at ¶ 5 (almost
 7     identical). Compare Cal. at ¶11 with D.C. at ¶10 (identical). Compare Cal. at ¶ 12 with
 8     D.C. at ¶ 11 (almost identical). Compare Cal. at ¶ 17 with D.C. at ¶ 12 (almost identical).
 9     Compare Cal. at ¶ 18 with D.C. at ¶ 13 (almost identical). Compare Cal. at ¶ 19 with D.C.
10     at ¶14 (identical). Compare Cal. at ¶20 with D.C. at ¶15 (identical). Compare Cal. at ¶21
11     with D.C. at ¶16 (substantially the same). Compare Cal. at ¶ 22 with D.C. at ¶17 (identical).
12     Compare Cal. at ¶ 24 with D.C. at ¶ 19 (almost identical). Compare Cal. at ¶ 25 with D.C.
13     at ¶ 20 (almost identical). Compare Cal. at ¶ 26 with D.C. at ¶ 21 (almost identical).
14     Compare Cal. at ¶ 27 with D.C. at ¶22 (substantially the same). Compare Cal. at ¶ 28 with
15     D.C. at ¶ 24 (substantially the same). Compare Cal. at ¶ 29 with D.C. at ¶ 25 (substantially
16     the same). Compare Cal. at ¶ 33 with D.C. at ¶ 27 (identical). Compare Cal. at ¶ 34 with
17     D.C. at ¶ 28 (almost identical). Compare Cal. at ¶ 40 with D.C. at ¶ 29 (identical).
18           Additionally, the Court has compared the statutory violation alleged in the D.C.
19     action with the statutory violations alleged in the instant matter, and likewise finds them
20     substantially similar. In the D.C. action, plaintiff alleges violations of the Consumer
21     Protection Procedures Act (“CPPA”), D.C. Code §§ 28-3901 et seq. The CPPA prohibits
22     engagement in “an unfair or deceptive trade practice,” such as “advertis[ing] or offer[ing]
23     goods or services without the intent to sell them or without the intent to sell them as
24
25
26     5
         In Defendant’s briefing, it suggests that there are crucial differences between the two
27     cases. See ECF No. 65 at 26. However, during the hearing, Defendant conceded that the
       two cases are similar and noted in another instance that much of Plaintiff’s complaint
28     seemed “copied and pasted” from the D.C. action. ECF No. 69 at 54:17, 56:52.

                                                    14
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1521 Page 15 of 71



 1     advertised or offered.” D.C. CODE § 28-3904(h); see D.C. at ¶ 36 (alleging violation of
 2     § 28-3904(h) in complaint). Similarly, the CLRA also prohibits “unfair or deceptive acts
 3     or practices,” such as “advertising goods or services with intent not to sell them as
 4     advertised.” CAL. CIV. CODE § 1770(a)(9); see Cal. at ¶ 121(a) (alleging violation of
 5     § 1770(a)(9) in complaint).
 6           Given the substantial overlap in the factual allegations in the D.C. action and the
 7     instant case, the Court concludes that Plaintiff is entitled to the information they seek6
 8     regarding the D.C. action and overrules Defendant’s objection. See Schneider v. Chipotle
 9     Mexican Grill, No. 16cv2200-HSG-KAW, 2017 WL 1101799, at *3–*4 (N.D. Cal. Mar.
10     24, 2017) (rejecting a similar objection and finding that, since the two cases had significant
11     factual and legal overlap, the plaintiff was entitled to the discovery in the related case
12     within the relevant time period). The Court also notes that having the discovery from the
13     D.C. action could streamline discovery in this action.
14                  d. Temporal Scope
15           Defendant has objected to each discovery request on the basis that Plaintiff seeks
16     irrelevant information because the statute of limitations starts the class period at
17     September 9, 2015, not January 1, 2012. See ECF Nos. 57-8, 57-9, 57-10 (objecting to all
18     discovery requests based on temporal scope). Plaintiff responded that the statute of
19     limitations is tolled by the continuing violation doctrine. ECF No. 57-1 at 19–21.
20
21
       6
         Defendant also argues that, even if the Court grants Plaintiff’s motion to compel as to
22     these requests, Defendant should not be compelled to produce deposition transcripts from
23     the D.C. action. Defendant’s argument that the deposition transcripts were “created” and
       not “produced” in the D.C. action (see ECF No. 62 at 26) is not persuasive. The Court finds
24     that RFP No. 48 is not limited to deposition transcripts that were “produced.” See ECF No.
25     68 at 14 n.5 (requesting “[a]ll deposition transcripts . . . in connection with the case titled
       District of Columbia…”). The Court reminds Defendant that it has “an obligation to
26     construe . . . discovery requests in a reasonable manner.” In re Pioneer Corp., No.
27     18cv4524-JAK-SSx, 2019 WL 5401015, at *5 (C.D. Cal. Jan. 9, 2019) (ellipsis in original)
       (collecting cases that reiterate that the “responding party must give discovery requests a
28     reasonable construction, rather than strain to find ambiguity”).

                                                     15
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1522 Page 16 of 71



 1           The longest applicable statute of limitations period in the instant matter is four years
 2     under California’s Unfair Competition Law. CAL. BUS. & PROF. CODE § 17208 (“Any
 3     action to enforce any cause of action pursuant to [the UCL] shall be commenced within
 4     four years after the cause of action accrued.”). However, “[t]he statute of limitations is not
 5     a rigid barrier separating discoverable information from information outside the scope of
 6     discovery.” Gottesman v. Santana, No. 16cv2902-JLS-JLB, 2017 WL 5889765, at *5 (S.D.
 7     Cal. Nov. 29, 2017). “Information before the statute of limitations period may fall within
 8     the scope of discoverable information.” Id.; see, e.g., Hatamian v. Advanced Micro
 9     Devices, Inc., No. 14cv226-YGR-JSC, 2015 WL 7180662, at *2 (N.D. Cal. Nov. 16, 2015)
10     (“In general, courts allow discovery to extend to events before and after the period of actual
11     liability so as to provide context.”) (internal quotations omitted); accord Owens v.
12     Sprint/United Mgmt. Co., 221 F.R.D. 649, 655 (D. Kan. 2004) (“[D]iscovery of
13     information both before and after the liability period . . . may be relevant and/or reasonably
14     calculated to lead to the discovery of admissible evidence and courts commonly extend the
15     scope of discovery to a reasonable number of years both prior to and following such
16     period.”).
17           Even if the statute of limitations provided a barrier to discoverable information in
18     this case, the statute of limitations is an affirmative defense that has not yet been argued
19     before the Court. Compare ECF No. 32 at 20 (in its answer, raising the statute of limitations
20     as an affirmative defense) with ECF No. 18 (in its motion to dismiss, not raising statute of
21     limitations as an argument that the pre-2015 class definition should not be included in the
22     complaint). On the other hand, the Court is not persuaded by Plaintiff’s argument regarding
23     the continuing violation doctrine. See Aryeh v. Canon Business Solutions, 55 Cal. 4th 1185
24     (2013); Matic v. United States Nutrition, Inc., No. 18cv9592-PSG-AFMx, 2019 WL
25     3084335, at *3–*4 (C.D. Cal. Mar. 27, 2019) (thoroughly explaining the inapplicable
26     continuing violation doctrine in an analogous context); Allred v. Frito-Lay N. Am., Inc.,
27     No. 17cv1345-JLS-BGS, 2019 WL 1040018, at *6–*7 (S.D. Cal. Mar. 5, 2019). However,
28     to the extent that the parties seek a ruling by the Magistrate Judge on the merits of the

                                                     16
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1523 Page 17 of 71



 1     statute of limitations issue as a predicate to ruling on this discovery matter, the Court
 2     declines to make such a ruling.
 3           Focusing on relevance and proportionality, the Court finds that additional time
 4     beyond September 2015 would be helpful for context, and therefore sustains in part
 5     Defendant’s objection and finds that the relevant discovery period begins on
 6     January 1, 2015.7 The Court’s order in this respect is without prejudice to Plaintiff’s right
 7     to seek discovery from earlier time periods upon a proper showing based on new
 8     information.
 9                    e. Vague and Ambiguous
10           Defendant has objected to 30 discovery requests on the basis that they are vague and
11     ambiguous. ECF No. 57-4 (RFP Nos. 1, 2, 28–41; Interrogatory Nos. 1–5; Deposition
12     Topic Nos. 14, 22, 30–36).
13           When ruling on a motion to compel, courts in this district “generally consider[ ] only
14     those objections that have been timely asserted in the initial response to the discovery
15     request and that are subsequently reasserted and relied upon in response to the motion to
16     compel.” SolarCity Corp. v. Doria, No. 16cv3085-JAH-RBB, 2018 WL 467898, at *3
17     (S.D. Cal. Jan. 18, 2018) (quoting Medina v. County of San Diego, No. 08cv1252-BAS-
18     RBB, 2014 WL 4793026, at *8 (S.D. Cal. Sept. 25, 2014)); Sherwin-Williams Co. v. Earl
19     Scheib of Cal., Inc., No. 12cv2646-JAH-JMA, 2013 WL 12073836, at *2 n.1 (S.D. Cal.
20     Mar. 4, 2013) (deeming all objections raised in response to the discovery requests but not
21     addressed in the discovery motion to be moot or waived, limiting its review to arguments
22     presented in the parties’ briefs).
23
24
25     7
         At the hearing, upon hearing the Court’s tentative ruling on the matter, Plaintiff argued
26     that he still should be entitled to policy and procedure documents regarding resort fees
       beginning in 2012, so that he could evaluate how the policies have changed over time. ECF
27     No. 69. The Court has considered this argument, but is not persuaded that it would be
28     proportional to extend the discoverable time period with regard to the instant motion.


                                                    17
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1524 Page 18 of 71



 1           Here, though Defendant raised these objections in its initial responses, it did not
 2     reassert them in its Opposition brief. Thus, the Court deems these objections8 waived.
 3     Additionally, the Court notes that the words and phrases that Defendant objected to—such
 4     as “operates” and “revenue”—are not vague or ambiguous, and should have been
 5     understood in accord with their plain meaning. See generally Herrera v. AllianceOne
 6     Receivable Mgmt., No. 14cv1844-BTM-WVG, 2016 WL 1182751, at *9 (S.D. Cal. Mar.
 7     28, 2016) (“The Court is at a loss to understand how Defendant could use the disputed
 8     phrases [], yet make a good faith objection that the same phrases are vague and ambiguous
 9     when used by Plaintiffs. Defendant is simply playing games by asserting this objection,
10     and its response violates the spirit of Rule 26.”)
11                  f. Undue Burden
12           Defendant has objected to 23 discovery requests on the basis that responding would
13     impose an undue burden. ECF No. 57-4 (RFP Nos. 3–7, 9, 67–73; Deposition Topic Nos.
14     8–14, 20–22, 40).
15           The party “claiming that a discovery request is unduly burdensome must allege
16     specific facts which indicate the nature and extent of the burden, usually by affidavit or
17     other reliable evidence.” Laryngeal Mask Co. v. Ambu A/S, No. 07cv1988-DMS-NLS,
18     2009 WL 10672487, at *2 (S.D. Cal. Jan. 27, 2009) (quoting Jackson v. Montgomery Ward
19     & Co., 173 F.R.D. 524, 528–29 (D. Nev. 1997). Furthermore, “boiler plate objections that
20     a request for discovery is overbroad and unduly burdensome . . . are improper unless based
21     on particularized facts.” Vietnam Veterans of Am. v. CIA, No. C 09-37-CW-JL, 2010 U.S.
22
23
24     8
         Defendant also objected to 3 discovery requests on the basis that they are cumulative of
25     other requests. ECF No. 57-4 (objecting that RFP Nos. 1 and 2 are cumulative of
       Interrogatory Nos. 1 and 2). Similarly, though Defendant raised these objections in its
26     initial responses, it did not reassert them in its Opposition brief. These objections are also
27     deemed waived for the same reasons. The Court notes that this objection was also likely
       unnecessary, as a party may answer an interrogatory by permitting review of documents.
28     See FED. R. CIV. P. 33(d).

                                                     18
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1525 Page 19 of 71



 1     Dist. LEXIS 143865, at *32 (N.D. Cal. Nov. 12, 2010) (internal quotations omitted); A.
 2     Farber & Ptnrs., 234 F.R.D. at 188 (stating that “general or boilerplate objections such as
 3     ‘overly burdensome …’ are improper—especially when a party fails to submit any
 4     evidentiary declarations supporting such objections” and collecting cases with similar
 5     holdings); accord Mancia v. Mayflower Textile Servs. Co., 253 F.R.D. 354, 358–59 (D.
 6     Md. 2008) (collecting cases from multiple circuits).
 7           “Just because complying with a discovery request will involve expense or may be
 8     time consuming, does not make it unduly burdensome.” Jackson, 173 F.R.D. at 528–29.
 9     Further, “[c]onclusory or speculative statements of harm, inconvenience, or expense are
10     plainly insufficient.” Nationstar Mortg., LLC v. Flamingo Trails No. 7 Landscape Maint.
11     Ass’n, 316 F.R.D. 327, 334 (D. Nev. 2016).
12           Thus, in analyzing Defendant’s undue burden objections, the Court will closely
13     scrutinize Defendant’s description of the alleged burden and disregard conclusory
14     speculation.
15                    g. Undue Burden as to Revenue Requests
16           Defendant contends in its Response in Opposition to Plaintiff’s motion to compel
17     that “the burden on Marriott to compile the requested revenue data is substantial.” ECF No.
18     65 at 16. Defendant includes a declaration from Jennifer Aronson, detailing the extent of
19     the burden to reverse engineer processes in order to gather certain revenue data. ECF No.
20     65-7. However, in its discovery responses, Defendant did not object based on burden to
21     any discovery requests seeking revenue data. Defendant also failed to raise any issue
22     regarding burden with respect to these requests in meet and confer correspondence, or in
23     its email to the Court summarizing its position on the instant disputes. ECF Nos. 57-12,
24     57-14.
25           “[W]hen a party raises an objection to a [discovery] request [] for the first time in an
26     opposition to a motion to compel, that objection is waived, unless good cause exists to
27     excuse the objection’s untimeliness.” Andreoli v. Youngevity Int'l, Inc., No. 16cv2922-
28     BTM-JLB, 2018 WL 6334284, at *8–*9 (S.D. Cal. Dec. 5, 2018); see FED. R. CIV. P.

                                                    19
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1526 Page 20 of 71



 1     33(b)(4) (“Any ground not stated in a timely objection [to the interrogatory] is waived
 2     unless the court, for good cause, excuses the failure.”); see, e.g., Hinostroza v. Denny’s
 3     Inc., No. 2:17cv2561-RFB-NJK, 2018 WL 3212014, at *5 (D. Nev. June 29, 2018) (“In
 4     response, Plaintiff objects to this request on the grounds that it is overbroad and unduly
 5     burdensome. Plaintiff, however, did not raise these objections in her initial response to
 6     Defendant’s [requests for production] and, therefore, the Court finds that she has waived
 7     these objections.”); Na’im v. Sophie’s Arms Fine Residences, LLC, No. 13cv2515-JAH-
 8     BLM, 2014 WL 3537807, at *4, *4 n.3 (S.D. Cal. July 2, 2014) (overruling objection
 9     because “the Court does not find good cause to excuse Defendants’ failure to raise the
10     objection in their initial responses”).
11           Though Defendant did not address it in its briefing, at the hearing, Defendant
12     contended that good cause exists to excuse its failure to timely raise the objections.
13     Defendant claimed that it had been careful to only assert burden objections to discovery
14     requests where there was a legitimate basis, and each time it did so, it made a qualifying
15     explanation.9 ECF No. 69 at 29:39–52. Defendant claimed that at the time it responded to
16     the discovery requests, it was counsel’s understanding that the data was easily accessible.
17
18
19
       9
         After reviewing Defendant’s responses, the Court has a much different perspective.
       Defendant repeated the same three sentences in its discovery responses to describe its
20     burden regarding 23 different requests:
21           1. “Marriott further objects to this request on the ground that the request is unduly
22              burdensome,” without further explanation, (RFP Nos. 67–73; Deposition Topic
                Nos. 8–14, 40);
23           2. “Marriott further objects to this request on the ground that the request is unduly
24              burdensome because it requires Marriott to produce every document relating to
                the requested policies and procedures,” (RFP Nos. 3–7, 9); and
25           3. “Marriott further objects to this topic on the ground that it is unduly burdensome
26              because it requires Marriott to produce a witness to testify to the disclosure of
                any [] fees charged at any Marriott hotel” (Deposition Topic Nos. 20–22).
27
       ECF No. 57-4. These objections are pro forma at best, and do not reflect any attempt to
28     articulate Defendant’s assertions of burden.

                                                   20
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1527 Page 21 of 71



 1     Id. at 30:08. Thus, no objection based on burden was made at the time. Id. Defendant argues
 2     that courts have excused untimely objections when the party made a good faith effort to
 3     only assert specific objections. Id. at 30:32.
 4           Courts have broad discretion in determining whether there is good cause. See, e.g.,
 5     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992). The good cause
 6     standard focuses on the diligence of the party seeking relief. Id. at 609. “Factors that
 7     establish good cause include (1) the length of the delay; (2) the reason for the delay; (3)
 8     the existence of bad faith; (4) the prejudice to the party seeking the disclosure; (5) the
 9     nature of the request; and (6) the harshness of imposing the waiver.” In re Outlaw Labs.,
10     LP Litigation, No. 18cv840-GPC-BGS, 2020 U.S. Dist. LEXIS 60008, at *26–*27 (S.D.
11     Cal. Apr. 6, 2020) (quoting Sun v. Ikea US W., Inc., No. 15-CV-01146-MEJ, 2015 WL
12     6734480, at *2 (N.D. Cal. Nov. 4, 2015)). “Minor procedural violations, good faith
13     attempts at compliance, and other such mitigating circumstances mitigate against finding
14     waiver. In contrast, evidence of foot-dragging or a cavalier attitude towards following court
15     orders and the discovery rules supports finding waiver.” Bess, 2008 WL 5100203, at *4
16     (quoting Ritacca v. Abbott Labs., 203 F.R.D. 332, 335 (N.D. Ill. 2001)).
17           Here, the Court finds that Defendant has not demonstrated good cause to excuse the
18     waiver of its burden objections as to revenue. The Court is not persuaded by Defendant’s
19     reasons for the delay in asserting its burden objections and does not find that Defendant
20     attempted in good faith to comply with the Federal Rules. At the hearing, Defendant
21     conceded that it waited until it filed its Opposition brief to share the information in the
22     Aronson declaration with Plaintiff. ECF No. 69 at 34:31–35:16. Defendant’s position
23     would be substantially different if it had shared the information regarding the purported
24     burden before a motion to compel had to be filed. For example, if Defendant had discussed
25     with Plaintiff its interpretation of the requests and the resulting Aronson declaration, an
26     informed meet and confer discussion could have occurred. It follows that the parties could
27     have agreed to a sample or for Defendant to produce the revenue data it had already
28     produced in the D.C. action, which was readily available and would have answered many

                                                        21
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1528 Page 22 of 71



 1     of Plaintiff’s questions. This did not happen, however, because Defendant made no effort
 2     to meet and confer with Plaintiff regarding the information in the Aronson declaration. The
 3     Court does not find good cause to excuse Defendant’s failure to raise its burden objections
 4     to the discovery requests regarding revenue in a timely manner. Thus, the objections are
 5     deemed waived.
 6           Even if the Court were to rule on these objections, they would be overruled. As was
 7     made clear at the hearing, the “burden” described in the Aronson declaration is based on
 8     an unreasonable and incorrect interpretation of the discovery requests. The Aronson
 9     declaration presumes that Plaintiff is asking Defendant to make a complex calculation of
10     amenity and resort fees by extrapolating them from Defendant’s franchise and operation
11     fees. A reasonable interpretation of the requests, however, demonstrates that they seek the
12     amount of amenity and resort fees collected. These figures should be readily available from
13     Defendant’s accounting data. It is unfathomable that a sophisticated corporation such as
14     Defendant would not separately account for fees in the categories requested by Plaintiff.
15           At the hearing, Defendant contended that it does not have this data for franchised
16     hotels.10 The Court is not persuaded that this is a legitimate or burdensome barrier to
17     discovery. Defendant’s profit from its franchise agreements is based on a percentage of
18     revenue. It follows that Defendant’s franchise agreements would give Defendant access to
19     financial data to confirm a franchised hotel’s revenues. Typical franchise agreements, for
20     example, include an audit provision that gives the franchisor the right to access the
21     franchisee’s books and see all the information used to calculate the franchisor’s portion of
22     //
23     //
24
25
       10
26        Plaintiff noted at the hearing that Defendant handles the website where consumers can
       book rooms in both Defendant’s hotels and franchise hotels. ECF No. 69 at 1:08:10. Thus,
27     access to the data from online bookings likely should be readily available without needing
28     to request it from the franchisees.


                                                    22
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1529 Page 23 of 71



 1     that revenue.11
 2           Defendant is required to produce information in its possession, custody, or control,
 3     which does not require actual possession, custody, or control. See TetraVue, Inc. v. St. Paul
 4     Fire & Marine Ins. Co., No. 14cv2021-W-BLM, 2017 WL 1008788, at *2 (S.D. Cal. Mar.
 5     15, 2017); Soto v. City of Concord, 162 F.R.D. 603, 619–20 (N.D. Cal. 1995). “Property is
 6     deemed within a party’s possession, custody, or control if the party has . . . the legal right
 7     to obtain the property on demand.” Stone v. Vasquez, No. 05cv1377-JAT, 2009 WL
 8     2581338, at *1–*2 (E.D. Cal. Aug. 20, 2009) (quoting Thomas v. Hickman, No. 06cv215-
 9     AWI-SMS, 2007 WL 4302974, at *13–*14 (E.D. Cal. 2007)); see United States v. Int'l
10     Union of Petroleum & Indus. Workers, AFL-CIO, 870 F.2d 1450, 1452 (9th Cir. 1989)
11     (“Control is defined as the legal right to obtain documents on demand”).
12           Moreover, “the fact that Defendant may have to expend time and energy to retrieve
13     the documents does not make the documents inaccessible or outside of Defendant’s
14
15
       11
          At the hearing, Defendant contended that the franchised hotels are completely separate
16     entities from Marriott-managed hotels, and that Defendant does not have control over the
17     franchise hotels and could not request the resort fee data from them. However, as explained
       at the hearing, the Court was able to find Marriott franchise agreements through a simple
18     online search, which contain nearly identical audit provisions. See, e.g., Springhill Suites
19     by Marriott Relicensing Franchise Agreement between Marriott International and Moody
       National, SECURITIES AND EXCHANGE COMMISSION ARCHIVE, at 13.4(A),
20     https://www.sec.gov/Archives/edgar/data/1615222/000138713116005696/ex10-11.htm
21     (last visited Mar. 15, 2021) (“Franchisor and its authorized representatives may, at any
       time, but on reasonable notice to Franchisee, examine and copy all books, records, accounts
22     and tax returns of Franchisee related to the operation of the Hotel during the five years
23     preceding such examination”); Courtyard by Marriott Relicensing Franchise Agreement
       between Marriott International and Apple Seven Services, SECURITIES AND EXCHANGE
24     COMMISSION ARCHIVE, at XIII(E),
25     https://www.sec.gov/Archives/edgar/data/1329011/000119312506153824/dex1023.htm
       (last visited Mar. 15, 2021) (“Franchisor or its designated agent shall have the right at all
26     reasonable times, and upon reasonable notice to Franchisee, to examine and copy, at its
27     expense, all books, records, accounts and tax returns of Franchisee related to the operation
       of the Hotel during the preceding five (5) years”).
28

                                                     23
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1530 Page 24 of 71



 1     control.” Nutrition Distrib. LLC v. PEP Research, LLC, No. 16cv2328-WQH-BLM, 2018
 2     WL 1245052, at *6 (S.D. Cal. Mar. 9, 2018). A party “is under an affirmative duty to seek
 3     that information reasonably available to [it] from [its] employees, agents, or others subject
 4     to [its] control.” A. Farber & Ptnrs., Inc. v. Garber, 234 F.R.D. 186, 189 (C.D. Cal. 2006).
 5     This is precisely the issue here. Defendant has not established that it would be overly
 6     burdensome to request revenue data from franchised hotels. Therefore, even if the burden
 7     objections as to revenue data had not been waived, they would have been overruled.
 8     Defendant must obtain the requested revenue data from franchised hotels to the extent that
 9     it has a right to access financial data for those hotels through an audit or other contractual
10     provision.
11                  h. Rule 30(b)(6) Depositions
12           Federal Rule of Civil Procedure 30(b)(6) allows a party to depose an entity by
13     identifying a set of topics for the deposition. FED. R. CIV. P. 30(b)(6). The deponent-entity
14     is responsible for selecting and presenting witnesses who are prepared to testify on those
15     topics. See Jones v. Hernandez, No. 16cv1986-W-WVG, 2018 WL 539082, at *1 (S.D.
16     Cal. Jan. 23, 2018) (citing Updike v. Clackamas County, No. 15cv723-SI, 2016 WL
17     111424, at *2 (D. Or. Jan. 11, 2016)). Because the entity must “present witnesses who are
18     capable of providing testimony on the noticed topics, regardless of whether the information
19     was in the specific witness’s personal knowledge,” the party requesting the deposition
20     “must describe with reasonable particularity [or as another court explained, ‘with
21     painstaking specificity,’] the matters for examination.” Updike, 2016 WL 111424, at *2–
22     *3 (quoting Sprint Commc’ns Co. L.P. v. Theglobe.com, Inc., 236 F.R.D. 524, 528 (D. Kan.
23     2006)). On the other hand, “a party responding to discovery has ‘an obligation to construe
24     ... discovery requests in a reasonable manner.’” Westmoreland v. Regents of the Univ. of
25     Cal., No. 17cv1922-TLN-AC, 2019 WL 932220, at *3 (E.D. Cal. Feb. 26, 2019) (internal
26     quotations omitted).
27           “Federal district courts have been divided on whether a Rule 30(b)(6) deposition is
28     an appropriate vehicle to obtain the factual basis for a party’s legal claims or defenses, or

                                                     24
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1531 Page 25 of 71



 1     whether such information can be better and more fairly obtained through contention
 2     interrogatories.” Bank of Am., N.A. v. SFR Invs. Pool 1 LLC, No. 15cv1042-APG-GWF,
 3     2016 WL 2843802, at *3 (D. Nev. May 12, 2016); TV Interactive Data Corp. v. Sony Corp.,
 4     No. C 10-475-PJH-MEJ, 2012 WL 1413368, at *2 (N.D. Cal. Apr. 23, 2012) (collecting
 5     cases). Some courts contend that “[i]t is of no consequence that contention interrogatories
 6     may be the more appropriate route to obtain the information as nothing precludes a
 7     deposition either in lieu of or in conjunction with such interrogatories.” Security Ins. Co.
 8     of Hartford v. Trustmark Ins., 218 F.R.D. 29, 34 (D. Conn. 2003); but see Bank of Am.,
 9     N.A., 2016 WL 2843802, at *3 (noting that line of thinking “no longer has substantial
10     weight given the emphasis placed on proportionality and the tailoring of discovery under
11     amended Rule 26(b)”). Other courts have required a party to serve contention
12     interrogatories in lieu of a Rule 30(b)(6) deposition where the topic requires the responding
13     party to provide its legal analysis on complex issues, such as in patent cases. Those courts
14     consider, “based on the facts of each case, [whether] contention interrogatories are a more
15     appropriate discovery tool.” TV Interactive Data Corp., 2012 WL 1413368, at *2; Gen-
16     Probe Inc. v. Becton, Dickinson & Co., No. 09cv2319-BEN-NLS, 2012 WL 12845593, at
17     *1–*2 (S.D. Cal. Mar. 28, 2012). “Courts have also recognized that properly timed
18     contention interrogatories ‘may in certain cases be the most reliable and cost-effective
19     discovery device, which would be less burdensome than depositions . . . ’” Lexington Ins.
20     Co. v. Commonwealth Ins. Co., No. C98-3477-CRB-JCS, 1999 WL 33292943, at *7 (N.D.
21     Cal. Sept. 17, 1999) (quoting Cable & Computer Technology, Inc. v. Lockheed Sanders,
22     Inc., 175 F.R.D. 646, 652 (C.D. Cal. 1997)).
23           “The court may, for good cause, issue an order to protect a party or person from
24     annoyance, embarrassment, oppression, or undue burden or expense, including one or more
25     of the following . . . .(C) prescribing a discovery method other than the one selected by the
26     party seeking discovery.” FED. R. CIV. P. 26(c)(1). Thus, the Court will assess each
27     Rule 30(b)(6) deposition topic and will decide whether those “inquiries can clearly be
28     provided more efficiently and fairly through answers to interrogatories prepared by

                                                    25
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1532 Page 26 of 71



 1     [Defendant’s] counsel.” See Bank of Am., N.A., 2016 WL 2843802, at *3. As discussed in
 2     greater detail below, the Court finds that the topics in Plaintiff’s deposition notice should
 3     be revised in light of this Order.
 4
          VI.      DISCUSSION
 5
             The Court will rule on Defendant’s objections to Plaintiff’s discovery requests in the
 6
       order presented in the parties’ Joint Exhibit of Discovery Requests at Issue. See ECF
 7
       No. 57-4.
 8
                     a. RFP No. 1
 9
             DOCUMENTS sufficient to IDENTIFY every hotel in the United States that
10           YOU have owned or operated during the CLASS PERIOD.
11
             As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
12
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
13
       irrelevant information because it seeks information about hotels that did not charge a resort
14
       fee; (3) Plaintiff seeks irrelevant information because the statute of limitations starts the
15
       class period at September 9, 2015, not January 1, 2012; (4) the term “operated” is vague
16
       and ambiguous; and (5) the request is cumulative as to Interrogatory No. 1.
17
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
18
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
19
       relevant to both class certification and the merits of the case.”). Second, the information
20
       sought is relevant, even as to hotels that do not charge a resort fee, because it will give
21
       Plaintiff a sense of how widespread the practice is across Defendant’s hotels. Third,
22
       considering relevance and proportionality, the relevant period for discovery will begin on
23
       January 1, 2015. Fourth, the term “operated” is not vague or ambiguous, and includes
24
       hotels that Defendant manages. Fifth, if the request is cumulative to Interrogatory No. 1,
25
       the proper response would have been to note in the interrogatory response that Defendant
26
       will produce documents in lieu of a response. See FED. R. CIV. P. 33(d).
27
28

                                                    26
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1533 Page 27 of 71



 1           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 2     request. Defendant must produce the documents requested, from January 1, 2015, through
 3     the present.
 4                    b. RFP No. 2
 5           DOCUMENTS sufficient to IDENTIFY every hotel in California that YOU
             have owned or operated during the CLASS PERIOD.
 6
 7           As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
 8     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
 9     irrelevant information because it seeks information about hotels that did not charge a resort
10     fee; (3) Plaintiff seeks irrelevant information because the statute of limitations starts the
11     class period at September 9, 2015, not January 1, 2012; (4) the term “operated” is vague
12     and ambiguous; and (5) the request is cumulative as to Interrogatory No. 2.
13           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
14     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
15     relevant to both class certification and the merits of the case.”). Second, the information
16     sought is relevant, even as to hotels that do not charge a resort fee, because it will give
17     Plaintiff a sense of how widespread the practice is across Defendant’s hotels. Third,
18     considering relevance and proportionality, the relevant period for discovery will begin on
19     January 1, 2015. Fourth, the term “operated” is not vague or ambiguous, and includes
20     hotels that Defendant manages. Fifth, if the request is cumulative to Interrogatory No. 2,
21     the proper response would have been to note in the interrogatory response that Defendant
22     will produce documents in lieu of a response. See FED. R. CIV. P. 33(d).
23           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
24     request. Defendant must produce the documents requested, from January 1, 2015, through
25     the present.
26     //
27     //
28     //

                                                    27
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1534 Page 28 of 71



 1                  c. RFP No. 3
 2           All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
             policies and procedures for charging consumers resort fees during the CLASS
 3
             PERIOD.
 4
             As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
 5
       seeks irrelevant information because it seeks documents merely mentioning or referencing
 6
       policies and procedures; (2) Plaintiff seeks irrelevant information because the statute of
 7
       limitations starts the class period at September 9, 2015, not January 1, 2012; (3) production
 8
       would be unduly burdensome; and (4) Plaintiff seeks documents protected by attorney-
 9
       client privilege. Subject to its objections, Defendant produced “all its policies and
10
       procedures relating to its charging of resort fees, amenity fees, destination fees, destination
11
       amenity fees, and/or any other non-governmental mandatory fees charged by a Marriott
12
       hotel [] that were effective at any time from September 9, 2015 to the present.”
13
             Plaintiff’s motion to compel is GRANTED IN PART and DENIED IN PART as
14
       to this discovery request. The Court finds that the scope of Defendant’s production is
15
       sufficient, but the relevant discovery period begins on January 1, 2015. Defendant must
16
       produce all responsive documents within the relevant discovery period.
17
                    d. RFP No. 4
18
             All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
19
             policies and procedures for charging consumers amenity fees during the
20           CLASS PERIOD.
21
             As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
22
       seeks irrelevant information because it seeks documents merely mentioning or referencing
23
       policies and procedures; (2) Plaintiff seeks irrelevant information because the statute of
24
       limitations starts the class period at September 9, 2015, not January 1, 2012; (3) production
25
       would be unduly burdensome; and (4) Plaintiff seeks documents protected by attorney-
26
       client privilege. Subject to its objections, Defendant produced “all its policies and
27
       procedures relating to its charging of resort fees, amenity fees, destination fees, destination
28

                                                     28
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1535 Page 29 of 71



 1     amenity fees, and/or any other non-governmental mandatory fees charged by a Marriott
 2     hotel [] that were effective at any time from September 9, 2015 to the present.”
 3                  Plaintiff’s motion to compel is GRANTED IN PART and DENIED IN
 4     PART as to this discovery request. The Court finds that the scope of Defendant’s
 5     production is sufficient, but the relevant discovery period begins on January 1, 2015.
 6     Defendant must produce all responsive documents within the relevant discovery period.
 7                  e. RFP No. 5
 8           All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
             policies and procedures for charging consumers destination fees during the
 9
             CLASS PERIOD.
10
             As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
11
       seeks irrelevant information because it seeks documents merely mentioning or referencing
12
       policies and procedures; (2) Plaintiff seeks irrelevant information because the statute of
13
       limitations starts the class period at September 9, 2015, not January 1, 2012; (3) production
14
       would be unduly burdensome; and (4) Plaintiff seeks documents protected by attorney-
15
       client privilege. Subject to its objections, Defendant produced “all its policies and
16
       procedures relating to its charging of resort fees, amenity fees, destination fees, destination
17
       amenity fees, and/or any other non-governmental mandatory fees charged by a Marriott
18
       hotel [] that were effective at any time from September 9, 2015 to the present.”
19
                    Plaintiff’s motion to compel is GRANTED IN PART and DENIED IN
20
       PART as to this discovery request. The Court finds that the scope of Defendant’s
21
       production is sufficient, but the relevant discovery period begins on January 1, 2015.
22
       Defendant must produce all responsive documents within the relevant discovery period.
23
                    f. RFP No. 6
24
             All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
25
             policies and procedures for charging consumers destination amenity fees
26           during the CLASS PERIOD.
27
             As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
28

                                                     29
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1536 Page 30 of 71



 1     seeks irrelevant information because it seeks documents merely mentioning or referencing
 2     policies and procedures; (2) Plaintiff seeks irrelevant information because the statute of
 3     limitations starts the class period at September 9, 2015, not January 1, 2012; (3) production
 4     would be unduly burdensome; and (4) Plaintiff seeks documents protected by attorney-
 5     client privilege. Subject to its objections, Defendant produced “all its policies and
 6     procedures relating to its charging of resort fees, amenity fees, destination fees, destination
 7     amenity fees, and/or any other non-governmental mandatory fees charged by a Marriott
 8     hotel [] that were effective at any time from September 9, 2015 to the present.”
 9           Plaintiff’s motion to compel is GRANTED IN PART and DENIED IN PART as
10     to this discovery request. The Court finds that the scope of Defendant’s production is
11     sufficient, but the relevant discovery period begins on January 1, 2015. Defendant must
12     produce all responsive documents within the relevant discovery period.
13                  g. RFP No. 7
14           All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
             policies and procedures for charging consumers wi-fi fees during the CLASS
15
             PERIOD.
16
             As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
17
       seeks irrelevant information because wi-fi fees are not relevant to any claim or defense; (2)
18
       Plaintiff seeks irrelevant information because it seeks documents merely mentioning or
19
       referencing policies and procedures; (3) Plaintiff seeks irrelevant information because the
20
       statute of limitations starts the class period at September 9, 2015, not January 1, 2012; (4)
21
       production would be unduly burdensome; and (5) Plaintiff seeks documents protected by
22
       attorney-client privilege.
23
             First, the wi-fi fees charged are relevant because Plaintiff repeatedly alleges that they
24
       overlap with the resort fee in certain circumstances and are therefore a misleading double-
25
       charge to the consumer. See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. Second, the
26
       policy and procedure documents are relevant, but not general documents that merely
27
       reference policies and procedures. Third, considering relevance and proportionality, the
28

                                                     30
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1537 Page 31 of 71



 1     relevant period for discovery will begin on January 1, 2015. Fourth, the Court finds that
 2     Defendant has failed to make a sufficient showing to support its objections based on
 3     burden. See Nationstar Mortg., LLC, 316 F.R.D. at 334; Laryngeal Mask Co., 2009 WL
 4     10672487, at *2; A. Farber & Ptnrs., 234 F.R.D. at 188; Jackson, 173 F.R.D. at 528–29.
 5           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 6     request. Defendant must produce all of its policies and procedures relating to the charging
 7     of wi-fi fees by Marriott hotels that were effective at any time from January 1, 2015, to the
 8     present.
 9                    h. RFP No. 8
10           All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
             policies and procedures for charging consumers parking fees during the
11
             CLASS PERIOD.
12
             As to this discovery request, Defendant objects for three main reasons: (1) Plaintiff
13
       seeks irrelevant information because parking fees are not relevant to any claim or defense;
14
       (2) Plaintiff seeks irrelevant information because it seeks documents merely mentioning or
15
       referencing policies and procedures; and (3) Plaintiff seeks irrelevant information because
16
       the statute of limitations starts the class period at September 9, 2015, not January 1, 2012.
17
             First, the parking fees charged are relevant because Plaintiff repeatedly alleges that
18
       they overlap with the resort fee in certain circumstances and are therefore a misleading
19
       double-charge to the consumer. See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89.
20
       Second, the policy and procedure documents are relevant, but not general documents that
21
       merely reference policies and procedures. Third, considering relevance and
22
       proportionality, the relevant period for discovery will begin on January 1, 2015.
23
             Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
24
       request. Defendant must produce all of its policies and procedures relating to the charging
25
       of parking fees by Marriott hotels that were effective at any time from January 1, 2015, to
26
       the present.
27
       //
28

                                                    31
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1538 Page 32 of 71



 1                  i. RFP No. 9
 2           All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR
             policies and procedures for charging consumers any other fees not already
 3
             identified in the above requests for production of documents during the
 4           CLASS PERIOD.
 5
             As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
 6
       seeks irrelevant information because any fees other than resort fees are not relevant to any
 7
       claim or defense; (2) Plaintiff seeks irrelevant information because it seeks documents
 8
       merely mentioning or referencing policies and procedures; (3) Plaintiff seeks irrelevant
 9
       information because the statute of limitations starts the class period at September 9, 2015,
10
       not January 1, 2012; (4) production would be unduly burdensome; and (5) Plaintiff seeks
11
       documents protected by attorney-client privilege.
12
             First, the other fees charged are relevant to the extent they are for services and
13
       amenities that are advertised to be part of the resort fee. Plaintiff repeatedly alleges that
14
       they overlap with the resort fee in certain circumstances and are therefore a misleading
15
       double-charge to the consumer. See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89.
16
       Second, the policy and procedure documents are relevant, but not general documents that
17
       merely reference policies and procedures. Third, considering relevance and
18
       proportionality, the relevant period for discovery will begin on January 1, 2015. Fourth,
19
       the Court finds that Defendant has failed to make a sufficient showing to support its
20
       objections based on burden. See Nationstar Mortg., LLC, 316 F.R.D. at 334; Laryngeal
21
       Mask Co., 2009 WL 10672487, at *2; A. Farber & Ptnrs., 234 F.R.D. at 188; Jackson, 173
22
       F.R.D. at 528–29.
23
             Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
24
       request. Defendant must produce all of its policies and procedures relating to the charging
25
       of any fees for services or amenities that are advertised to be part of the resort fee (other
26
       than wi-fi or parking fees) charged by Marriott hotels that were effective at any time from
27
       January 1, 2015, to the present.
28

                                                    32
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1539 Page 33 of 71



 1                    j. RFP No. 28
 2           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from amenity fees charged to consumers in the United States during
 3
             the CLASS PERIOD, broken down by each fiscal quarter.
 4
 5           As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
 6     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
 7     irrelevant information because the request is not limited to consumers who used websites
 8     with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
 9     extent it seeks information about non-U.S. citizens, since the nationwide class definition
10     includes only citizens; (4) Plaintiff seeks irrelevant information because the statute of
11     limitations starts the class period at September 9, 2015, not January 1, 2012; (5) the phrase
12     “revenue…from resort fees” is vague and ambiguous; (6) the phrase “consumers in the
13     United States” is vague and ambiguous; and (7) the request seeks confidential, sensitive
14     business information. Defendant did not object to this request on the basis of burden, so
15     that objection is waived.
16           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
17     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
18     relevant to both class certification and the merits of the case.”). Second, the information is
19     relevant for the purposes of developing a damages model, distribution plan, and
20     determining the scope of the case for settlement discussions. Third, the Court agrees that
21     the information should be provided for fees paid by U.S. citizens, to the extent that can be
22     determined. If not, the information should include fees paid by persons with a U.S. address.
23     Fourth, considering relevance and proportionality, the relevant period for discovery will
24     begin on January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since
25     Defendant acknowledges it means the fees collected. Regarding any confidential, sensitive
26     business information, the Court notes that a protective order is currently in place (ECF No.
27     44) and, if needed, another one can be entered to address the confidential nature of the
28     information.

                                                     33
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1540 Page 34 of 71



 1           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 2     request. Defendant must produce the documents requested, from January 1, 2015, through
 3     the present.
 4                    k. RFP No. 29
 5           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from destination fees charged to consumers in the United States
 6
             during the CLASS PERIOD, broken down by each fiscal quarter.
 7
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
 8
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
 9
       irrelevant information because the request is not limited to consumers who used websites
10
       with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
11
       extent it seeks information about non-U.S. citizens, since the nationwide class definition
12
       includes only citizens; (4) Plaintiff seeks irrelevant information because the statute of
13
       limitations starts the class period at September 9, 2015, not January 1, 2012; (5) the phrase
14
       “revenue…from resort fees” is vague and ambiguous; (6) the phrase “consumers in the
15
       United States” is vague and ambiguous; and (7) the request seeks confidential, sensitive
16
       business information. Defendant did not object to this request on the basis of burden, so
17
       that objection is waived.
18
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
19
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
20
       relevant to both class certification and the merits of the case.”). Second, the information is
21
       relevant for the purposes of developing a damages model, distribution plan, and
22
       determining the scope of the case for settlement discussions. Third, the Court agrees that
23
       the information should be provided for fees paid by U.S. citizens, to the extent that can be
24
       determined. If not, the information should include fees paid by persons with a U.S. address.
25
       Fourth, considering relevance and proportionality, the relevant period for discovery will
26
       begin on January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since
27
       Defendant acknowledges it means the fees collected. Regarding any confidential, sensitive
28

                                                     34
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1541 Page 35 of 71



 1     business information, the Court notes that a protective order is currently in place (ECF No.
 2     44) and, if needed, another one can be entered to address the confidential nature of the
 3     information.
 4           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 5     request. Defendant must produce the documents requested, from January 1, 2015, through
 6     the present.
 7                    l. RFP No. 30
 8           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from destination amenity fees charged to consumers in the United
 9
             States during the CLASS PERIOD, broken down by each fiscal quarter.
10
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
11
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
12
       irrelevant information because the request is not limited to consumers who used websites
13
       with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
14
       extent it seeks information about non-U.S. citizens, since the nationwide class definition
15
       includes only citizens; (4) Plaintiff seeks irrelevant information because the statute of
16
       limitations starts the class period at September 9, 2015, not January 1, 2012; (5) the phrase
17
       “revenue…from resort fees” is vague and ambiguous; (6) the phrase “consumers in the
18
       United States” is vague and ambiguous; and (7) the request seeks confidential, sensitive
19
       business information. Defendant did not object to this request on the basis of burden, so
20
       that objection is waived.
21
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
22
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
23
       relevant to both class certification and the merits of the case.”). Second, the information is
24
       relevant for the purposes of developing a damages model, distribution plan, and
25
       determining the scope of the case for settlement discussions. Third, the Court agrees that
26
       the information should be provided for fees paid by U.S. citizens, to the extent that can be
27
       determined. If not, the information should include fees paid by persons with a U.S. address.
28

                                                     35
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1542 Page 36 of 71



 1     Fourth, considering relevance and proportionality, the relevant period for discovery will
 2     begin on January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since
 3     Defendant acknowledges it means the fees collected. Regarding any confidential, sensitive
 4     business information, the Court notes that a protective order is currently in place (ECF No.
 5     44) and, if needed, another one can be entered to address the confidential nature of the
 6     information.
 7              Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 8     request. Defendant must produce the documents requested, from January 1, 2015, through
 9     the present.
10                    m. RFP No. 31
11              DOCUMENTS sufficient to show all revenue YOU have received, shown in
                dollars, from destination amenity fees charged to consumers in the United
12
                States during the CLASS PERIOD, broken down by each fiscal quarter.12
13
14              As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
15     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
16     irrelevant information because the request is not limited to consumers who used websites
17     with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
18     extent it seeks information about non-U.S. citizens, since the nationwide class definition
19     includes only citizens; (4) Plaintiff seeks irrelevant information because the statute of
20     limitations starts the class period at September 9, 2015, not January 1, 2012; (5) the phrase
21     “revenue…from resort fees” is vague and ambiguous; (6) the phrase “consumers in the
22     United States” is vague and ambiguous; and (7) the request seeks confidential, sensitive
23     business information. Defendant did not object to this request on the basis of burden, so
24     that objection is waived.
25
26
27
28     12
            The Court agrees with Defendant that this request is identical to RFP No. 30.

                                                      36
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1543 Page 37 of 71



 1           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
 2     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
 3     relevant to both class certification and the merits of the case.”). Second, the information is
 4     relevant for the purposes of developing a damages model, distribution plan, and
 5     determining the scope of the case for settlement discussions. Third, the Court agrees that
 6     the information should be provided for fees paid by U.S. citizens, to the extent that can be
 7     determined. If not, the information should include fees paid by persons with a U.S. address.
 8     Fourth, considering relevance and proportionality, the relevant period for discovery will
 9     begin on January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since
10     Defendant acknowledges it means the fees collected. Regarding any confidential, sensitive
11     business information, the Court notes that a protective order is currently in place (ECF No.
12     44) and, if needed, another one can be entered to address the confidential nature of the
13     information.
14           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
15     request. Defendant must produce the documents requested, from January 1, 2015, through
16     the present.
17                    n. RFP No. 32
18           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from wi-fi fees charged to consumers in the United States during the
19
             CLASS PERIOD, broken down by each fiscal quarter.
20
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
21
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
22
       irrelevant information because wi-fi fees are not relevant to any claim or defense; (3)
23
       Plaintiff seeks irrelevant information to the extent it seeks information about non-U.S.
24
       citizens, since the nationwide class definition includes only citizens; (4) Plaintiff seeks
25
       irrelevant information because the statute of limitations starts the class period at
26
       September 9, 2015, not January 1, 2012; (5) the phrase “revenue…from wi-fi fees” is vague
27
       and ambiguous; (6) the phrase “consumers in the United States” is vague and ambiguous;
28

                                                     37
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1544 Page 38 of 71



 1     and (7) the request seeks confidential, sensitive business information. Defendant did not
 2     object to this request on the basis of burden, so that objection is waived.
 3           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
 4     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
 5     relevant to both class certification and the merits of the case.”). Second, the wi-fi fees
 6     charged are relevant because Plaintiff repeatedly alleges that they overlap with the resort
 7     fee in certain circumstances and are therefore a misleading double-charge to the consumer.
 8     See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. The information is relevant for
 9     purposes of developing a damages model, distribution plan, and determining the scope of
10     the case for settlement discussions. Third, the Court agrees that the information should be
11     provided for fees paid by U.S. citizens, to the extent that can be determined. If not, the
12     information should include fees paid by persons with a U.S. address. Fourth, considering
13     relevance and proportionality, the relevant period for discovery will begin on
14     January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since Defendant
15     acknowledges it means the fees collected. Regarding any confidential, sensitive business
16     information, the Court notes that a protective order is currently in place (ECF No. 44) and,
17     if needed, another one can be entered to address the confidential nature of the information.
18           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
19     request. Defendant must produce the documents requested, from January 1, 2015, through
20     the present.
21                    o. RFP No. 33
22           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from parking fees charged to consumers in the United States during
23
             the CLASS PERIOD, broken down by each fiscal quarter.
24
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
25
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
26
       irrelevant information because parking fees are not relevant to any claim or defense; (3)
27
       Plaintiff seeks irrelevant information to the extent it seeks information about non-U.S.
28

                                                    38
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1545 Page 39 of 71



 1     citizens, since the nationwide class definition includes only citizens; (4) Plaintiff seeks
 2     irrelevant information because the statute of limitations starts the class period at
 3     September 9, 2015, not January 1, 2012; (5) the phrase “revenue…from parking fees” is
 4     vague and ambiguous; (6) the phrase “consumers in the United States” is vague and
 5     ambiguous; and (7) the request seeks confidential, sensitive business information.
 6     Defendant did not object to this request on the basis of burden, so that objection is waived.
 7           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
 8     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
 9     relevant to both class certification and the merits of the case.”). Second, the parking fees
10     charged are relevant because Plaintiff repeatedly alleges that they overlap with the resort
11     fee in certain circumstances and are therefore a misleading double-charge to the consumer.
12     See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. The information is relevant for
13     purposes of developing a damages model, distribution plan, and determining the scope of
14     the case for settlement discussions. Third, the Court agrees that the information should be
15     provided for fees paid by U.S. citizens, to the extent that can be determined. If not, the
16     information should include fees paid by persons with a U.S. address. Fourth, considering
17     relevance and proportionality, the relevant period for discovery will begin on
18     January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since Defendant
19     acknowledges it means the fees collected. Regarding any confidential, sensitive business
20     information, the Court notes that a protective order is currently in place (ECF No. 44) and,
21     if needed, another one can be entered to address the confidential nature of the information.
22           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
23     request. Defendant must produce the documents requested, from January 1, 2015, through
24     the present.
25     //
26     //
27     //
28     //

                                                    39
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1546 Page 40 of 71



 1                  p. RFP No. 34
 2           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all other fees not already identified in the above requests for
 3
             production of documents charged to consumers in the United States during
 4           the CLASS PERIOD, broken down by each fiscal quarter.
 5
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
 6
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
 7
       irrelevant information because any fees other than resort fees are not relevant to any claim
 8
       or defense; (3) Plaintiff seeks irrelevant information to the extent it seeks information about
 9
       non-U.S. citizens, since the nationwide class definition includes only citizens; (4) Plaintiff
10
       seeks irrelevant information because the statute of limitations starts the class period at
11
       September 9, 2015, not January 1, 2012; (5) the phrase “revenue…from resort fees” is
12
       vague and ambiguous; (6) the phrase “consumers in the United States” is vague and
13
       ambiguous; and (7) the request seeks confidential, sensitive business information.
14
       Defendant did not object to this request on the basis of burden, so that objection is waived.
15
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
16
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
17
       relevant to both class certification and the merits of the case.”). Second, the other fees
18
       charged are relevant to the extent they are for services and amenities that are advertised to
19
       be part of the resort fee. Plaintiff repeatedly alleges that they overlap with the resort fee in
20
       certain circumstances and are therefore a misleading double-charge to the consumer. See
21
       ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. The information is relevant for purposes
22
       of developing a damages model, distribution plan, and determining the scope of the case
23
       for settlement discussions. Third, the Court agrees that the information should be provided
24
       for fees paid by U.S. citizens, to the extent that can be determined. If not, the information
25
       should include fees paid by persons with a U.S. address. Fourth, considering relevance and
26
       proportionality, the relevant period for discovery will begin on January 1, 2015. Fifth, the
27
       term “revenue” is not vague or ambiguous, since Defendant acknowledges it means the
28

                                                      40
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1547 Page 41 of 71



 1     fees collected. Regarding any confidential, sensitive business information, the Court notes
 2     that a protective order is currently in place (ECF No. 44) and, if needed, another one can
 3     be entered to address the confidential nature of the information.
 4           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 5     request. Defendant must produce the documents requested, relating to the charging of any
 6     fees for services or amenities that are advertised to be part of the resort fee (other than wi-
 7     fi or parking fees) charged by Marriott hotels, from January 1, 2015, through the present.
 8                  q. RFP No. 35
 9           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all resort fees charged to consumers in California during the
10
             CLASS PERIOD, broken down by each fiscal quarter.
11
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
12
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
13
       irrelevant information because the request is not limited to consumers who used websites
14
       with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
15
       extent it seeks information about non-California residents, since the California class
16
       definition includes only California residents; (4) Plaintiff seeks irrelevant information
17
       because the statute of limitations starts the class period at September 9, 2015, not January
18
       1, 2012; (5) the phrase “revenue…from resort fees” is vague and ambiguous; (6) the phrase
19
       “consumers in the California” is vague and ambiguous; and (7) the request seeks
20
       confidential, sensitive business information. Defendant did not object to this request on the
21
       basis of burden, so that objection is waived.
22
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
23
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
24
       relevant to both class certification and the merits of the case.”). Second, the information is
25
       relevant for the purposes of developing a damages model, distribution plan, and
26
       determining the scope of the case for settlement discussions. Third, the information should
27
       be provided for fees paid by persons with a California address. Fourth, considering
28

                                                       41
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1548 Page 42 of 71



 1     relevance and proportionality, the relevant period for discovery will begin on January 1,
 2     2015. Fifth, the term “revenue” is not vague or ambiguous, since Defendant acknowledges
 3     it means the fees collected. Regarding any confidential, sensitive business information, the
 4     Court notes that a protective order is currently in place (ECF No. 44) and, if needed, another
 5     one can be entered to address the confidential nature of the information.
 6           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 7     request. Defendant must produce the documents requested, from January 1, 2015, through
 8     the present.
 9                    r. RFP No. 36
10           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all amenity fees charged to consumers in California during the
11
             CLASS PERIOD, broken down by each fiscal quarter.
12
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
13
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
14
       irrelevant information because the request is not limited to consumers who used websites
15
       with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
16
       extent it seeks information about non-California residents, since the California class
17
       definition includes only California residents; (4) Plaintiff seeks irrelevant information
18
       because the statute of limitations starts the class period at September 9, 2015, not January
19
       1, 2012; (5) the phrase “revenue…from resort fees” is vague and ambiguous; (6) the phrase
20
       “consumers in the California” is vague and ambiguous; and (7) the request seeks
21
       confidential, sensitive business information. Defendant did not object to this request on the
22
       basis of burden, so that objection is waived.
23
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
24
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
25
       relevant to both class certification and the merits of the case.”). Second, the information is
26
       relevant for the purposes of developing a damages model, distribution plan, and
27
       determining the scope of the case for settlement discussions. Third, the information should
28

                                                       42
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1549 Page 43 of 71



 1     be provided for fees paid by persons with a California address. Fourth, considering
 2     relevance and proportionality, the relevant period for discovery will begin on
 3     January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since Defendant
 4     acknowledges it means the fees collected. Regarding any confidential, sensitive business
 5     information, the Court notes that a protective order is currently in place (ECF No. 44) and,
 6     if needed, another one can be entered to address the confidential nature of the information.
 7           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 8     request. Defendant must produce the documents requested, from January 1, 2015, through
 9     the present.
10                    s. RFP No. 37
11           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all destination fees charged to consumers in California during
12
             the CLASS PERIOD, broken down by each fiscal quarter.
13
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
14
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
15
       irrelevant information because the request is not limited to consumers who used websites
16
       with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
17
       extent it seeks information about non-California residents, since the California class
18
       definition includes only California residents; (4) Plaintiff seeks irrelevant information
19
       because the statute of limitations starts the class period at September 9, 2015, not
20
       January 1, 2012; (5) the phrase “revenue…from resort fees” is vague and ambiguous; (6)
21
       the phrase “consumers in the California” is vague and ambiguous; and (7) the request seeks
22
       confidential, sensitive business information. Defendant did not object to this request on the
23
       basis of burden, so that objection is waived.
24
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
25
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
26
       relevant to both class certification and the merits of the case.”). Second, the information is
27
       relevant for the purposes of developing a damages model, distribution plan, and
28

                                                       43
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1550 Page 44 of 71



 1     determining the scope of the case for settlement discussions. Third, the information should
 2     be provided for fees paid by persons with a California address. Fourth, considering
 3     relevance and proportionality, the relevant period for discovery will begin on
 4     January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since Defendant
 5     acknowledges it means the fees collected. Regarding any confidential, sensitive business
 6     information, the Court notes that a protective order is currently in place (ECF No. 44) and,
 7     if needed, another one can be entered to address the confidential nature of the information.
 8           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 9     request. Defendant must produce the documents requested, from January 1, 2015, through
10     the present.
11                    t. RFP No. 38
12           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all destination amenity fees charged to consumers in California
13
             during the CLASS PERIOD, broken down by each fiscal quarter.
14
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
15
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
16
       irrelevant information because the request is not limited to consumers who used websites
17
       with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
18
       extent it seeks information about non-California residents, since the California class
19
       definition includes only California residents; (4) Plaintiff seeks irrelevant information
20
       because the statute of limitations starts the class period at September 9, 2015, not
21
       January 1, 2012; (5) the phrase “revenue…from resort fees” is vague and ambiguous; (6)
22
       the phrase “consumers in the California” is vague and ambiguous; and (7) the request seeks
23
       confidential, sensitive business information. Defendant did not object to this request on the
24
       basis of burden, so that objection is waived.
25
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
26
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
27
       relevant to both class certification and the merits of the case.”). Second, the information is
28

                                                       44
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1551 Page 45 of 71



 1     relevant for the purposes of developing a damages model, distribution plan, and
 2     determining the scope of the case for settlement discussions. Third, the information should
 3     be provided for fees paid by persons with a California address. Fourth, considering
 4     relevance and proportionality, the relevant period for discovery will begin on
 5     January 1, 2015. Fifth, the term “revenue” is not vague or ambiguous, since Defendant
 6     acknowledges it means the fees collected. Regarding any confidential, sensitive business
 7     information, the Court notes that a protective order is currently in place (ECF No. 44) and,
 8     if needed, another one can be entered to address the confidential nature of the information.
 9           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
10     request. Defendant must produce the documents requested, from January 1, 2015, through
11     the present.
12                    u. RFP No. 39
13           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all wi-fi fees charged to consumers in California during the
14
             CLASS PERIOD, broken down by each fiscal quarter.
15
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
16
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
17
       irrelevant information because wi-fi fees are not relevant to any claim or defense; (3)
18
       Plaintiff seeks irrelevant information to the extent it seeks information about non-
19
       California residents, since the California class definition includes only California residents;
20
       (4) Plaintiff seeks irrelevant information because the statute of limitations starts the class
21
       period at September 9, 2015, not January 1, 2012; (5) the phrase “revenue…from resort
22
       fees” is vague and ambiguous; (6) the phrase “consumers in the California” is vague and
23
       ambiguous; and (7) the request seeks confidential, sensitive business information.
24
       Defendant did not object to this request on the basis of burden, so that objection is waived.
25
             First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
26
       (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
27
       relevant to both class certification and the merits of the case.”). Second, the wi-fi fees
28

                                                     45
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1552 Page 46 of 71



 1     charged are relevant because Plaintiff repeatedly alleges that they overlap with the resort
 2     fee in certain circumstances and are therefore a misleading double-charge to the consumer.
 3     See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. The information is relevant for the
 4     purposes of developing a damages model, distribution plan, and determining the scope of
 5     the case for settlement discussions. Third, the information should be provided for fees paid
 6     by persons with a California address. Fourth, considering relevance and proportionality,
 7     the relevant period for discovery will begin on January 1, 2015. Fifth, the term “revenue”
 8     is not vague or ambiguous, since Defendant acknowledges it means the fees collected.
 9     Regarding any confidential, sensitive business information, the Court notes that a
10     protective order is currently in place (ECF No. 44) and, if needed, another one can be
11     entered to address the confidential nature of the information.
12           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
13     request. Defendant must produce the documents requested, from January 1, 2015, through
14     the present.
15                    v. RFP No. 40
16           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all parking fees charged to consumers in California during the
17
             CLASS PERIOD, broken down by each fiscal quarter.
18
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
19
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
20
       irrelevant information because parking fees are not relevant to any claim or defense; (3)
21
       Plaintiff seeks irrelevant information to the extent it seeks information about non-
22
       California residents, since the California class definition includes only California residents;
23
       (4) Plaintiff seeks irrelevant information because the statute of limitations starts the class
24
       period at September 9, 2015, not January 1, 2012; (5) the phrase “revenue…from resort
25
       fees” is vague and ambiguous; (6) the phrase “consumers in the California” is vague and
26
       ambiguous; and (7) the request seeks confidential, sensitive business information.
27
       Defendant did not object to this request on the basis of burden, so that objection is waived.
28

                                                     46
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1553 Page 47 of 71



 1           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
 2     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
 3     relevant to both class certification and the merits of the case.”). Second, the parking fees
 4     charged are relevant because Plaintiff repeatedly alleges that they overlap with the resort
 5     fee in certain circumstances and are therefore a misleading double-charge to the consumer.
 6     See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. The information is relevant for the
 7     purposes of developing a damages model, distribution plan, and determining the scope of
 8     the case for settlement discussions. Third, the information should be provided for fees paid
 9     by persons with a California address. Fourth, considering relevance and proportionality,
10     the relevant period for discovery will begin on January 1, 2015. Fifth, the term “revenue”
11     is not vague or ambiguous, since Defendant acknowledges it means the fees collected.
12     Regarding any confidential, sensitive business information, the Court notes that a
13     protective order is currently in place (ECF No. 44) and, if needed, another one can be
14     entered to address the confidential nature of the information.
15           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
16     request. Defendant must produce the documents requested, from January 1, 2015, through
17     the present.
18                    w. RFP No. 41
19           DOCUMENTS sufficient to show all revenue YOU have received, shown in
             dollars, from all other fees not already identified in the above requests for
20
             production of documents charged to consumers in California during the
21           CLASS PERIOD, broken down by each fiscal quarter.
22
             As to this discovery request, Defendant objects for seven main reasons: (1) Plaintiff
23
       seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
24
       irrelevant information because any fees other than resort fees are not relevant to any claim
25
       or defense; (3) Plaintiff seeks irrelevant information to the extent it seeks information about
26
       non-California residents, since the California class definition includes only California
27
       residents; (4) Plaintiff seeks irrelevant information because the statute of limitations starts
28

                                                     47
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1554 Page 48 of 71



 1     the class period at September 9, 2015, not January 1, 2012; (5) the phrase “revenue…from
 2     resort fees” is vague and ambiguous; (6) the phrase “consumers in the California” is vague
 3     and ambiguous; and (7) the request seeks confidential, sensitive business information.
 4     Defendant did not object to this request on the basis of burden, so that objection is waived.
 5           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
 6     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
 7     relevant to both class certification and the merits of the case.”). Second, the other fees
 8     charged are relevant to the extent they are for services and amenities that are advertised to
 9     be part of the resort fee. Plaintiff repeatedly alleges that they overlap with the resort fee in
10     certain circumstances and are therefore a misleading double-charge to the consumer. See
11     ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. The information is relevant for the
12     purposes of developing a damages model, distribution plan, and determining the scope of
13     the case for settlement discussions. Third, the information should be provided for fees paid
14     by persons with a California address. Fourth, considering relevance and proportionality,
15     the relevant period for discovery will begin on January 1, 2015. Fifth, the term “revenue”
16     is not vague or ambiguous, since Defendant acknowledges it means the fees collected.
17     Regarding any confidential, sensitive business information, the Court notes that a
18     protective order is currently in place (ECF No. 44) and, if needed, another one can be
19     entered to address the confidential nature of the information.
20           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
21     request. Defendant must produce the documents requested, relating to the charging of any
22     fees for services or amenities that are advertised to be part of the resort fee (other than wi-
23     fi or parking fees) charged by Marriott hotels, from January 1, 2015, through the present.
24     //
25     //
26     //
27     //
28     //

                                                      48
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1555 Page 49 of 71



 1                  x. RFP No. 48
 2           All deposition transcripts, interrogatory responses, responses to requests for
             admission, responses to requests for production of documents, and all other
 3
             written discovery materials that YOU have produced in connection with the
 4           case titled District of Columbia v. Marriott International, Inc., No. 2019 CA
             4497 B (D.C. Dec. 31, 2019)
 5
 6           As to this discovery request, Defendant objects for two main reasons: (1) Plaintiff
 7     seeks irrelevant information because a class has not yet been certified; and (2) the instant
 8     case and the D.C. action are dissimilar and therefore the information sought is not relevant.
 9           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
10     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
11     relevant to both class certification and the merits of the case.”). Second, the information is
12     relevant because there is a substantial overlap between the factual allegations in this case
13     and the D.C. action. Access to discovery already provided by Defendant should streamline
14     discovery in this case.
15           Thus, Plaintiff’s motion to compel is GRANTED as to this discovery request.
16                  y. RFP No. 67
17           All DOCUMENTS and COMMUNICATIONS RELATING TO customer
             complaints regarding resort fees during the CLASS PERIOD.
18
19           As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
20     seeks irrelevant information because the statute of limitations starts the class period at
21     September 9, 2015, not January 1, 2012; (2) Plaintiff seeks irrelevant information because
22     only customer complaints relating to the disclosure of resort fees are relevant;
23     (3) documents merely relating to customer complaints are not relevant to any claim or
24     defense; (4) production would be unduly burdensome; and (5) Plaintiff seeks documents
25     protected by attorney-client privilege. Subject to its objections, Defendant produced “all
26     its customer complaints relating to the disclosure of resort fees in its possession, custody,
27     or control that it received from September 9, 2015 to the present.”
28           First, considering relevance and proportionality, the relevant period for discovery

                                                     49
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1556 Page 50 of 71



 1     will begin on January 1, 2015. Second, any complaints regarding the fees are relevant, even
 2     if the complaint does not specifically reference disclosure of the fees. Third, Defendant
 3     acknowledges that the customer complaints themselves are relevant, even if all documents
 4     relating to them are not. Fourth, the Court finds that Defendant has failed to make a
 5     sufficient showing to support their objections based on burden. See Nationstar Mortg.,
 6     LLC, 316 F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber &
 7     Ptnrs., 234 F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Fifth, attorney-client privilege
 8     or work product would not apply to production of the actual customer complaints.
 9     Defendant should produce a privilege log for any withheld documents.
10           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
11     request. The scope of production of Defendant’s response should be expanded to include
12     all complaints regarding the resort fees beginning on January 1, 2015, because the
13     limitation to complaints about disclosure of the fees is too restrictive.
14                  z. RFP No. 68
15           All DOCUMENTS and COMMUNICATIONS RELATING TO customer
             complaints regarding amenity fees during the CLASS PERIOD.
16
17           As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
18     seeks irrelevant information because the statute of limitations starts the class period at
19     September 9, 2015, not January 1, 2012; (2) Plaintiff seeks irrelevant information because
20     only customer complaints relating to the disclosure of resort fees are relevant;
21     (3) documents merely relating to customer complaints are not relevant to any claim or
22     defense; (4) production would be unduly burdensome; and (5) Plaintiff seeks documents
23     protected by attorney-client privilege. Subject to its objections, Defendant produced “all
24     its customer complaints relating to the disclosure of resort fees in its possession, custody,
25     or control that it received from September 9, 2015 to the present.”
26           First, considering relevance and proportionality, the relevant period for discovery
27     will begin on January 1, 2015. Second, any complaints regarding the fees are relevant, even
28     if the complaint does not specifically reference disclosure of the fees. Third, Defendant

                                                     50
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1557 Page 51 of 71



 1     acknowledges that the customer complaints themselves are relevant, even if all documents
 2     relating to them are not. Fourth, the Court finds that Defendant has failed to make a
 3     sufficient showing to support their objections based on burden. See Nationstar Mortg.,
 4     LLC, 316 F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber &
 5     Ptnrs., 234 F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Fifth, attorney-client privilege
 6     or work product would not apply to production of the actual customer complaints.
 7     Defendant should produce a privilege log for any withheld documents.
 8           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 9     request. The scope of production of Defendant’s response should be expanded to include
10     all complaints regarding the resort fees beginning on January 1, 2015, because the
11     limitation to complaints about disclosure of the fees is too restrictive.
12                  aa. RFP No. 69
13           All DOCUMENTS and COMMUNICATIONS RELATING TO customer
             complaints regarding destination fees during the CLASS PERIOD.
14
15           As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
16     seeks irrelevant information because the statute of limitations starts the class period at
17     September 9, 2015, not January 1, 2012; (2) Plaintiff seeks irrelevant information because
18     only customer complaints relating to the disclosure of resort fees are relevant;
19     (3) documents merely relating to customer complaints are not relevant to any claim or
20     defense; (4) production would be unduly burdensome; and (5) Plaintiff seeks documents
21     protected by attorney-client privilege. Subject to its objections, Defendant produced “all
22     its customer complaints relating to the disclosure of resort fees in its possession, custody,
23     or control that it received from September 9, 2015 to the present.”
24           First, considering relevance and proportionality, the relevant period for discovery
25     will begin on January 1, 2015. Second, any complaints regarding the fees are relevant, even
26     if the complaint does not specifically reference disclosure of the fees. Third, Defendant
27     acknowledges that the customer complaints themselves are relevant, even if all documents
28     relating to them are not. Fourth, the Court finds that Defendant has failed to make a

                                                     51
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1558 Page 52 of 71



 1     sufficient showing to support their objections based on burden. See Nationstar Mortg.,
 2     LLC, 316 F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber &
 3     Ptnrs., 234 F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Fifth, attorney-client privilege
 4     or work product would not apply to production of the actual customer complaints.
 5     Defendant should produce a privilege log for any withheld documents.
 6              Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 7     request. The scope of production of Defendant’s response should be expanded to include
 8     all complaints regarding the resort fees beginning on January 1, 2015, because the
 9     limitation to complaints about disclosure of the fees is too restrictive.
10                    bb.    RFP No. 70
11              All DOCUMENTS and COMMUNICATIONS RELATING TO customer
                complaints regarding amenity fees during the CLASS PERIOD.13
12
13              As to this discovery request, Defendant objects for five main reasons: (1) Plaintiff
14     seeks irrelevant information because the statute of limitations starts the class period at
15     September 9, 2015, not January 1, 2012; (2) Plaintiff seeks irrelevant information because
16     only customer complaints relating to the disclosure of resort fees are relevant;
17     (3) documents merely relating to customer complaints are not relevant to any claim or
18     defense; (4) production would be unduly burdensome; and (5) Plaintiff seeks documents
19     protected by attorney-client privilege. Subject to its objections, Defendant produced “all
20     its customer complaints relating to the disclosure of resort fees in its possession, custody,
21     or control that it received from September 9, 2015 to the present.”
22              First, considering relevance and proportionality, the relevant period for discovery
23     will begin on January 1, 2015. Second, any complaints regarding the fees are relevant, even
24     if the complaint does not specifically reference disclosure of the fees. Third, Defendant
25     acknowledges that the customer complaints themselves are relevant, even if all documents
26
27
28     13
            This request is identical to RFP No. 68.

                                                       52
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1559 Page 53 of 71



 1     relating to them are not. Fourth, the Court finds that Defendant has failed to make a
 2     sufficient showing to support their objections based on burden. See Nationstar Mortg.,
 3     LLC, 316 F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber &
 4     Ptnrs., 234 F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Fifth, attorney-client privilege
 5     or work product would not apply to production of the actual customer complaints.
 6     Defendant should produce a privilege log for any withheld documents.
 7           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 8     request. The scope of production of Defendant’s response should be expanded to include
 9     all complaints regarding the resort fees beginning on January 1, 2015, because the
10     limitation to complaints about disclosure of the fees is too restrictive.
11                  cc. RFP No. 71
12           All DOCUMENTS and COMMUNICATIONS RELATING TO customer
             complaints regarding wi-fi fees during the CLASS PERIOD.
13
14           As to this discovery request, Defendant objects for six main reasons: (1) Plaintiff
15     seeks irrelevant information because wi-fi fees are not relevant to any claim or defense; (2)
16     Plaintiff seeks irrelevant information because the statute of limitations starts the class
17     period at September 9, 2015, not January 1, 2012; (3) Plaintiff seeks irrelevant information
18     because only customer complaints relating to the disclosure of wi-fi fees are relevant; (4)
19     documents merely relating to customer complaints are not relevant to any claim or defense;
20     (5) production would be unduly burdensome; and (6) Plaintiff seeks documents protected
21     by attorney-client privilege.
22           First, the wi-fi fees charged are relevant because Plaintiff repeatedly alleges that they
23     overlap with the resort fee in certain circumstances and are therefore a misleading double-
24     charge to the consumer. See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. Second,
25     considering relevance and proportionality, the relevant period for discovery will begin on
26     January 1, 2015. Third, any complaints regarding the fees are relevant, even if the
27     complaint does not specifically reference disclosure of the fees. Fourth, Defendant
28     acknowledges that the customer complaints themselves are relevant, even if all documents

                                                     53
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1560 Page 54 of 71



 1     relating to them are not. Fifth, the Court finds that Defendant has failed to make a sufficient
 2     showing to support their objections based on burden. See Nationstar Mortg., LLC, 316
 3     F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber & Ptnrs., 234
 4     F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Sixth, attorney-client privilege or work
 5     product would not apply to production of the actual customer complaints. Defendant should
 6     produce a privilege log for any withheld documents.
 7           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 8     request. The scope of production of Defendant’s response should be expanded to include
 9     all complaints regarding wi-fi fees beginning on January 1, 2015, because the limitation to
10     complaints about disclosure of the fees is too restrictive.
11                  dd.    RFP No. 72
12           All DOCUMENTS and COMMUNICATIONS RELATING TO customer
             complaints regarding parking fees during the CLASS PERIOD.
13
14           As to this discovery request, Defendant objects for six main reasons: (1) Plaintiff
15     seeks irrelevant information because parking fees are not relevant to any claim or defense;
16     (2) Plaintiff seeks irrelevant information because the statute of limitations starts the class
17     period at September 9, 2015, not January 1, 2012; (3) Plaintiff seeks irrelevant information
18     because only customer complaints relating to the disclosure of parking fees are relevant;
19     (4) documents merely relating to customer complaints are not relevant to any claim or
20     defense; (5) production would be unduly burdensome; and (6) Plaintiff seeks documents
21     protected by attorney-client privilege.
22           First, the parking fees charged are relevant because Plaintiff repeatedly alleges that
23     they overlap with the resort fee in certain circumstances and are therefore a misleading
24     double-charge to the consumer. See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89.
25     Second, considering relevance and proportionality, the relevant period for discovery will
26     begin on January 1, 2015. Third, any complaints regarding the fees are relevant, even if the
27     complaint does not specifically reference disclosure of the fees. Fourth, Defendant
28     acknowledges that the customer complaints themselves are relevant, even if all documents

                                                     54
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1561 Page 55 of 71



 1     relating to them are not. Fifth, the Court finds that Defendant has failed to make a sufficient
 2     showing to support their objections based on burden. See Nationstar Mortg., LLC, 316
 3     F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber & Ptnrs., 234
 4     F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Sixth, attorney-client privilege or work
 5     product would not apply to production of the actual customer complaints. Defendant should
 6     produce a privilege log for any withheld documents.
 7           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 8     request. The scope of production of Defendant’s response should be expanded to include
 9     all complaints regarding parking fees beginning on January 1, 2015, because the limitation
10     to complaints about disclosure of the fees is too restrictive.
11                  ee. RFP No. 73
12           All DOCUMENTS and COMMUNICATIONS RELATING TO customer
             complaints regarding any other fees not already identified in the above
13
             requests for production of documents during the CLASS PERIOD.
14
             As to this discovery request, Defendant objects for six main reasons: (1) Plaintiff
15
       seeks irrelevant information because any fees other than resort fees are not relevant to any
16
       claim or defense; (2) Plaintiff seeks irrelevant information because the statute of limitations
17
       starts the class period at September 9, 2015, not January 1, 2012; (3) Plaintiff seeks
18
       irrelevant information because only customer complaints relating to the disclosure of other
19
       fees are relevant; (4) documents merely relating to customer complaints are not relevant to
20
       any claim or defense; (5) production would be unduly burdensome; and (6) Plaintiff seeks
21
       documents protected by attorney-client privilege.
22
             First, the other fees charged are relevant to the extent they are for services and
23
       amenities that are advertised to be part of the resort fee. Plaintiff repeatedly alleges that
24
       they overlap with the resort fee in certain circumstances and are therefore a misleading
25
       double-charge to the consumer. See ECF No. 54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89.
26
       Second, considering relevance and proportionality, the relevant period for discovery will
27
       begin on January 1, 2015. Third, any complaints regarding the fees are relevant, even if the
28

                                                     55
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1562 Page 56 of 71



 1     complaint does not specifically reference disclosure of the fees. Fourth, Defendant
 2     acknowledges that the customer complaints themselves are relevant, even if all documents
 3     relating to them are not. Fifth, the Court finds that Defendant has failed to make a sufficient
 4     showing to support their objections based on burden. See Nationstar Mortg., LLC, 316
 5     F.R.D. at 334; Laryngeal Mask Co., 2009 WL 10672487, at *2; A. Farber & Ptnrs., 234
 6     F.R.D. at 188; Jackson, 173 F.R.D. at 528–29. Sixth, attorney-client privilege or work
 7     product would not apply to production of the actual customer complaints. Defendant should
 8     produce a privilege log for any withheld documents.
 9           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
10     request. The scope of production of Defendant’s response should be expanded to include
11     all complaints regarding any fees for services or amenities that are advertised to be part of
12     the resort fee (other than wi-fi or parking fees) beginning on January 1, 2015, because the
13     limitation to complaints about disclosure of the fees is too restrictive.
14                  ff. Interrogatory No. 1
15           IDENTIFY every hotel in the United States that YOU have owned or operated
             during the CLASS PERIOD.
16
17           As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
18     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
19     irrelevant information because it seeks information about hotels that did not charge a resort
20     fee; (3) Plaintiff seeks irrelevant information because the statute of limitations starts the
21     class period at September 9, 2015, not January 1, 2012; (4) the term “operated” is vague
22     and ambiguous. Subject to its objections, Defendant responded that “Marriott operates but
23     does not own the two hotels identified in paragraphs 53 and 54 of the First Amended Class
24     Action Complaint.”
25           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
26     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
27     relevant to both class certification and the merits of the case.”). Second, the information
28     sought is relevant, even as to hotels that do not charge a resort fee, because it will give

                                                     56
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1563 Page 57 of 71



 1     Plaintiff a sense of how widespread the practice is across Defendant’s hotels. Third,
 2     considering relevance and proportionality, the relevant period for discovery will begin on
 3     January 1, 2015. Fourth, the term “operated” is not vague or ambiguous, and includes
 4     hotels that Defendant manages. Further, the relevant scope for this response is not limited
 5     to the hotels identified in paragraphs 53 and 54 of the complaint.
 6           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 7     request. Defendant’s current response is insufficient. Defendant must produce the
 8     information requested, from January 1, 2015, through the present. Defendant may respond
 9     by referring to documents produced in response to RFP No. 1. See FED. R. CIV. P. 33(d).
10                   gg. Interrogatory No. 2
11           IDENTIFY every hotel in California that YOU have owned or operated during
             the CLASS PERIOD.
12
13           As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
14     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
15     irrelevant information because it seeks information about hotels that did not charge a resort
16     fee; (3) Plaintiff seeks irrelevant information because the statute of limitations starts the
17     class period at September 9, 2015, not January 1, 2012; (4) the term “operated” is vague
18     and ambiguous. Subject to its objections, Defendant responded that “Marriott operates but
19     does not the hotel identified in paragraph 53 of the First Amended Class Action
20     Complaint.”
21           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
22     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
23     relevant to both class certification and the merits of the case.”). Second, the information
24     sought is relevant, even as to hotels that do not charge a resort fee, because it will give
25     Plaintiff a sense of how widespread the practice is across Defendant’s hotels. Third,
26     considering relevance and proportionality, the relevant period for discovery will begin on
27     January 1, 2015. Fourth, the term “operated” is not vague or ambiguous, and includes
28

                                                    57
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1564 Page 58 of 71



 1     hotels that Defendant manages. Further, the relevant scope for this response is not limited
 2     to the hotels identified in paragraphs 53 of the complaint.
 3           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 4     request. Defendant’s current response is insufficient. Defendant must produce the
 5     information requested, from January 1, 2015, through the present. Defendant may respond
 6     by referring to documents produced in response to RFP No. 1. See FED. R. CIV. P. 33(d).
 7                  hh.    Interrogatory No. 3
 8           IDENTIFY all ONLINE TRAVEL AGENCIES that have allowed consumers
             to book hotel rooms at hotels that are owned or operated by YOU during the
 9
             CLASS PERIOD.
10
             As to this discovery request, Defendant objects for four main reasons: (1) Plaintiff
11
       seeks irrelevant information because he does not allege that he made any reservations
12
       through an OTA; (2) Plaintiff seeks irrelevant information because a class has not yet been
13
       certified; (3) Plaintiff seeks irrelevant information because the statute of limitations starts
14
       the class period at September 9, 2015, not January 1, 2012; (4) the term “operated” is vague
15
       and ambiguous.
16
             First, the information is relevant. Defendant argues that it is not responsible for
17
       advertisements by these OTAs that contradict Defendant’s own websites and marketing,
18
       so Plaintiffs are entitled to discover which OTAs Defendant is referring to and identify
19
       how they advertise. Also, there has been no ruling from the Court that the claims of the
20
       current named plaintiffs are not typical of the claims of class members who purchased
21
       through OTAs, and this information is relevant to the named plaintiffs’ determination of
22
       typicality. Second, the information sought is not premature. Hawkins, 2019 WL 4416132,
23
       at *3 (“The Court did not bifurcate discovery [] so the parties are permitted to conduct
24
       discovery relevant to both class certification and the merits of the case.”). Third,
25
       considering relevance and proportionality, the relevant period for discovery will begin on
26
       January 1, 2015. Fourth, the term “operated” is not vague or ambiguous, and includes
27
       hotels that Defendant manages.
28

                                                     58
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1565 Page 59 of 71



 1           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
 2     request. Defendant must produce the information requested, from January 1, 2015, through
 3     the present.
 4                    ii. Interrogatory No. 4
 5           IDENTIFY all revenue YOU have received, shown in dollars, from the
             following fees charged to consumers in the United States during the CLASS
 6
             PERIOD, broken down by each fiscal quarter; a) Resort fees; b) Amenity fees;
 7           c) Destination fees; d) Destination amenity fees; e) Wi-fi fees; f) Parking fee;
             g) Any other fee not already identified above.
 8
 9           As to this discovery request, Defendant objects for eight main reasons: (1) Plaintiff
10     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
11     irrelevant information because the request is not limited to consumers who used websites
12     with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
13     extent it seeks information about non-U.S. citizens, since the nationwide class definition
14     includes only citizens; (4) Plaintiff seeks irrelevant information because the statute of
15     limitations starts the class period at September 9, 2015, not January 1, 2012; (5) Plaintiff
16     seeks irrelevant information because wi-fi fees, parking fees, and other fees are not relevant
17     to any claim or defense; (6) the phrase “revenue…from resort fees” is vague and
18     ambiguous; (7) the phrase “consumers in the United States” is vague and ambiguous; and
19     (8) the request seeks confidential, sensitive business information. Defendant did not object
20     to this request on the basis of burden, so that objection is waived.
21           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
22     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
23     relevant to both class certification and the merits of the case.”). Second, the information is
24     relevant for the purposes of developing a damages model, distribution plan, and
25     determining the scope of the case for settlement discussions. Third, the Court agrees that
26     the information should be provided for fees paid by U.S. citizens, to the extent that can be
27     determined. If not, the information should include fees paid by persons with a U.S. address.
28     Fourth, considering relevance and proportionality, the relevant period for discovery will

                                                     59
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1566 Page 60 of 71



 1     begin on January 1, 2015. Fifth, the wi-fi fees, parking fees, and other fees charged are
 2     relevant because Plaintiff repeatedly alleges that they overlap with the resort fee in certain
 3     circumstances and are therefore a misleading double-charge to the consumer. See ECF No.
 4     54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. Sixth, the term “revenue” is not vague or
 5     ambiguous, since Defendant acknowledges it means the fees collected. Regarding any
 6     confidential, sensitive business information, the Court notes that a protective order is
 7     currently in place (ECF No. 44) and, if needed, another one can be entered to address the
 8     confidential nature of the information.
 9              Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
10     request. Defendant must produce the information requested, from January 1, 2015, through
11     the present.
12                     jj. Interrogatory No. 5
13              IDENTIFY all revenue YOU have received, shown in dollars, from the
                following fees charged to consumers in the United States during the CLASS
14
                PERIOD, broken down by each fiscal quarter; a) Resort fees; b) Amenity fees;
15              c) Destination fees; d) Destination amenity fees; e) Wi-fi fees; f) Parking fee;
                g) Any other fee not already identified above.14
16
17              As to this discovery request, Defendant objects for eight main reasons: (1) Plaintiff
18     seeks irrelevant information because a class has not yet been certified; (2) Plaintiff seeks
19     irrelevant information because the request is not limited to consumers who used websites
20     with the deceptive statements at issue; (3) Plaintiff seeks irrelevant information to the
21     extent it seeks information about non-U.S. citizens, since the nationwide class definition
22     includes only citizens; (4) Plaintiff seeks irrelevant information because the statute of
23     limitations starts the class period at September 9, 2015, not January 1, 2012; (5) Plaintiff
24     seeks irrelevant information because wi-fi fees, parking fees, and other fees are not relevant
25     to any claim or defense; (6) the phrase “revenue…from resort fees” is vague and
26
27
28     14
            This request is identical to Interrogatory No. 4.

                                                       60
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1567 Page 61 of 71



 1     ambiguous; (7) the phrase “consumers in the United States” is vague and ambiguous; and
 2     (8) the request seeks confidential, sensitive business information. Defendant did not object
 3     to this request on the basis of burden, so that objection is waived.
 4           First, the information sought is not premature. Hawkins, 2019 WL 4416132, at *3
 5     (“The Court did not bifurcate discovery [] so the parties are permitted to conduct discovery
 6     relevant to both class certification and the merits of the case.”). Second, the information is
 7     relevant for the purposes of developing a damages model, distribution plan, and
 8     determining the scope of the case for settlement discussions. Third, the Court agrees that
 9     the information should be provided for fees paid by U.S. citizens, to the extent that can be
10     determined. If not, the information should include fees paid by persons with a U.S. address.
11     Fourth, considering relevance and proportionality, the relevant period for discovery will
12     begin on January 1, 2015. Fifth, the wi-fi fees, parking fees, and other fees charged are
13     relevant because Plaintiff repeatedly alleges that they overlap with the resort fee in certain
14     circumstances and are therefore a misleading double-charge to the consumer. See ECF No.
15     54 at ¶¶ 9, 12, 30, 32–33, 46, 53–54, 89. Sixth, the term “revenue” is not vague or
16     ambiguous, since Defendant acknowledges it means the fees collected. Regarding any
17     confidential, sensitive business information, the Court notes that a protective order is
18     currently in place (ECF No. 44) and, if needed, another one can be entered to address the
19     confidential nature of the information.
20           Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
21     request. Defendant must produce the information requested, from January 1, 2015, through
22     the present.
23     //
24     //
25     //
26     //
27     //
28     //

                                                     61
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1568 Page 62 of 71



 1                   kk.   Interrogatory No. 6
 2           IDENTIFY all PERSONS by name, title, and last known address, who have
             been involved with conceiving, creating, or executing YOUR policies and
 3
             procedures for charging the following fees during the CLASS PERIOD,
 4           whether employed by YOU or employed elsewhere (for example, at an
             advertising/marketing agency or media outlet): a) Resort fees; b) Amenity
 5
             fees; c) Destination fees; d) Destination amenity fees; e) Wi-fi fees; f) Parking
 6           fee; g) Any other fee not already identified above.
 7
             As to this discovery request, Defendant objects for three main reasons: (1) Plaintiff
 8
       seeks irrelevant information because wi-fi fees, parking fees, and other fees are not relevant
 9
       to any claim or defense; (2) the past and present addresses of persons identified are not
10
       relevant to any claim or defense; and (3) Plaintiff seeks irrelevant information because the
11
       statute of limitations starts the class period at September 9, 2015, not January 1, 2012.
12
       Subject to its objections, Defendant provided the names and titles of “Marriott executives
13
       who oversaw/oversee the approval of the resort fee at the two hotels identified in
14
       paragraphs 53 and 54 of the First Amended Class Action Complaint and Marriott’s policies
15
       and procedures related to the resort fee.”
16
             First, the wi-fi fees, parking fees, and other fees charged are relevant because
17
       Plaintiff repeatedly alleges that they overlap with the resort fee in certain circumstances
18
       and are therefore a misleading double-charge to the consumer. See ECF No. 54 at ¶¶ 9, 12,
19
       30, 32–33, 46, 53–54, 89. Second, the interrogatory does not necessarily require home
20
       addresses for witnesses because most of the witnesses will be represented by Defendant. If
21
       the witness is not represented by Defendant, Plaintiff will need an address to contact the
22
       witness or serve a subpoena. Third, considering relevance and proportionality, the relevant
23
       period for discovery will begin on January 1, 2015. Further, the relevant scope for this
24
       response is not limited to the hotels identified in paragraphs 53 and 54 of the complaint.
25
             Thus, Plaintiff’s motion to compel is GRANTED IN PART as to this discovery
26
       request. Defendant should supplement its response consistent with the Court’s ruling on its
27
       objections.
28

                                                     62
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1569 Page 63 of 71



 1                ll. Deposition Topic Nos. 8–14, 20–22, 30–36, 40
 2          Deposition Topic No. 8:
            YOUR policies and procedures for charging consumers resort fees during the
 3
            CLASS PERIOD.
 4
            Deposition Topic No. 9:
 5
            YOUR policies and procedures for charging consumers amenity fees during
 6          the CLASS PERIOD.
 7
            Deposition Topic No. 10:
 8          YOUR policies and procedures for charging consumers destination fees
            during the CLASS PERIOD.
 9
10          Deposition Topic No. 11:
            YOUR policies and procedures for charging consumers destination amenity
11
            fees during the CLASS PERIOD.
12
            Deposition Topic No. 12:
13
            YOUR policies and procedures for charging consumers wi-fi fees during the
14          CLASS PERIOD.
15
            Deposition Topic No. 13:
16          YOUR policies and procedures for charging consumers parking fees during
            the CLASS PERIOD.
17
18          Deposition Topic No. 14:
            YOUR policies and procedures for charging consumers any other fees not
19
            already identified in the above topics during the CLASS PERIOD.
20
            Deposition Topic No. 20:
21
            YOUR disclosure of wi-fi fees on every website that is owned or operated by
22          YOU during the CLASS PERIOD.
23
            Deposition Topic No. 21:
24          YOUR disclosure of parking fees on every website that is owned or operated
            by YOU during the CLASS PERIOD.
25
26          Deposition Topic No. 22:
            YOUR disclosure of any other fees not already identified in above topics on
27
            every website that is owned or operated by YOU during the CLASS PERIOD.
28

                                                63
                                                                           3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1570 Page 64 of 71



 1           Deposition Topic No. 30:
             Revenue from resort fees that YOU have received from consumers in the
 2
             United States and California during the CLASS PERIOD.
 3
             Deposition Topic No. 31:
 4
             Revenue from amenity fees that YOU have received from consumers in the
 5           United States and California during the CLASS PERIOD
 6
             Deposition Topic No. 32:
 7           Revenue from destination fees that YOU have received from consumers in the
             United States and California during the CLASS PERIOD.
 8
 9           Deposition Topic No. 33:
             Revenue from destination amenity fees that YOU have received from
10
             consumers in the United States and California during the CLASS PERIOD.
11
             Deposition Topic No. 34:
12
             Revenue from wi-fi fees that YOU have received from consumers in the
13           United States and California during the CLASS PERIOD.
14
             Deposition Topic No. 35:
15           Revenue from parking fees that YOU have received from consumers in the
             United States and California during the CLASS PERIOD.
16
17           Deposition Topic No. 36:
             Revenue from all other fees not listed in the above topics that YOU have
18
             received from consumers in the United States and California during the
19           CLASS PERIOD.
20
             Deposition Topic No. 40:
21           Consumer complaints that YOU have received regarding resort fees,
             amenity fees, destination fees, destination amenity fees, and other fees
22
             during the CLASS PERIOD.
23
             Regarding these deposition topics, the Court DENIES the motion to compel without
24
       prejudice. Since the parties have the Court’s direction on the other issues addressed at the
25
       //
26
       //
27
       //
28

                                                    64
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1571 Page 65 of 71



 1     hearing and in this order,15 the parties should be able to have a more fruitful discussion
 2     during their meet and confer. If, after making a concerted and good faith effort to meet and
 3     confer, the parties have further disputes regarding these deposition topics, they must jointly
 4     notify the Court (via email at efile_goddard@casd.uscourts.gov) by June 1, 2021.
 5
 6          VII. SANCTIONS
 7            Federal Rule of Civil Procedure 37 provides that “[i]f the motion [to compel] is
 8     granted in part and denied in part, the court may issue any protective order authorized under
 9     Rule 26(c) and may, after giving an opportunity to be heard, apportion the reasonable
10     expenses for the motion.” FED. R. CIV. P. 37(a)(5)(C). An award of reasonable expenses
11     should not be imposed if the moving party failed to attempt in good faith to resolve the
12     dispute without court action, the opposing party’s response was substantially justified, or
13     other circumstances exist that make an award of expenses unjust. FED. R. CIV. P.
14     37(a)(5)(A).
15            Plaintiff seeks $15,125 in attorney fees as a sanction for Defendant’s failure to
16     produce discovery, comprising Michael T. Houchin’s time preparing Plaintiff’s motion to
17     compel (17.5 hours at his billing rate of $550 per hour) and the reply brief (estimated 10
18     hours at $550 per hour). ECF No. 57-1 at 22–23. Plaintiff relies on one case in San Diego
19     Superior Court and two cases in the Southern District, where courts approved his $550
20
21
22     15
          For example, the Court notes that the topics are broad and should be narrowed so that
23     Defendant can have a chance to reasonably prepare the witness. Some topics, such as
       amounts of revenue, may be more efficiently conducted through traditional interrogatories
24     or contention interrogatories. As discussed at the hearing, the relevant period for discovery
25     will start on January 1, 2015, and Defendant’s objections that the Court has not certified a
       class are overruled. The Court notes that wi-fi fees and parking fees charged are relevant
26     because Plaintiffs allege that they are overlapping with the resort fee in certain
27     circumstances, and therefore a double-charge to the consumer. Other fees charged are
       relevant to the extent that they are for services or amenities that are advertised to be part of
28     the resort fee.

                                                      65
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1572 Page 66 of 71



 1     hourly rate. ECF No. 57-2 at 4–5 (citing McSwain v. Axos Bank, No. 37-2019-00015784-
 2     CUBC-CTL (Super. Ct. Nov. 25, 2020), Romero v. Securus Technologies, Inc., No. 3:16-
 3     cv-01283-JM-MDD (S.D. Cal. Nov. 19, 2020), and Hilsley v. Ocean Spray Cranberries,
 4     Inc., No. 3:17-cv-02335-GPC-MDD (S.D. Cal. Aug. 3, 2020)). Plaintiff also notes that the
 5     amount requested does not include time spent preparing for or attending the motion
 6     hearing, or time spent on this matter by any other attorney or paralegal at his firm. ECF
 7     No. 57-2 at 5.
 8           Plaintiff argues that he is entitled to attorney fees because Defendant objected that
 9     requests were premature since the class was not yet certified, even though the Court clearly,
10     and repeatedly, stated that premature objections would not be sustained. See ECF No. 38
11     (case management conference); ECF No. 40 (scheduling order, stating “[f]act and class
12     discovery are not bifurcated”); ECF No. 57-14 at 2 (court staff’s email to the parties of
13     rough transcript of case management conference, recounting the Court saying: “Class
14     discovery will not be bifurcated, so there’s no bifurcation of pre-certification and post-
15     certification discovery. … The reason that class discovery is not bifurcated is because I
16     don’t want to have issues over whether or not this is premature …”).
17           Defendant contends that Plaintiff is not entitled to fees for bringing this motion
18     because Defendant’s refusal to provide the requested discovery was substantially justified.
19     ECF No. 65 at 27. At the hearing, Defendant noted that even though the Court stated at the
20     discovery conference it was likely to find in Defendant’s favor with regard to Plaintiff’s
21     statute of limitations argument, Plaintiff persisted in seeking discovery from
22     January 1, 2012 in their motion. Thus, Defendant thought it appropriate to assert its
23     position with regard to discovery being premature pre-certification, even though the Court
24     had previously indicated that it would rule otherwise.
25           The Court rejects Defendant’s argument and finds that Plaintiff is entitled to
26     reasonable expenses for the cost of bringing the motion to compel. Defendant’s conduct
27     here warrants sanctions. Defendant did not comply with essential discovery obligations in
28     good faith. Defendant’s comparison of its conduct with Plaintiff’s with respect to the

                                                    66
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1573 Page 67 of 71



 1     statute of limitations issue is a false equivalence. Defendant did not just insist on raising
 2     premature objections that the Court clearly advised would not be meritorious. Defendant
 3     construed Plaintiff’s requests for revenue information in an unreasonable manner to try to
 4     make it seem like obtaining the information – which appears to be readily available in
 5     regularly collected accounting data – would require herculean efforts. Defendant waited
 6     until its opposition to file a lengthy declaration that included information that should have
 7     been shared well before the parties approached the Court regarding these discovery
 8     disputes, much less before any motion had to be filed. Defendant also refused to produce
 9     discovery from lawsuit pending in the District of Columbia with nearly identical factual
10     allegations based on the unsupportable position that it was not similar to this case.
11           The Ninth Circuit utilizes the lodestar method for assessing reasonable attorney fees.
12     Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). Under the lodestar
13     method, the number of hours reasonably expended is multiplied by a reasonable hourly
14     rate. Id. The fee applicant bears the initial burden of substantiating the number of hours
15     worked and the rate claimed. Id. at 1206; Dang v. Cross, 422 F.3d 800, 814 (9th Cir. 2005).
16     To meet the burden, the fee applicant must produce evidence that the requested rates are
17     “in line with those prevailing in the community for similar services by lawyers of
18     reasonably comparable skill, experience, and reputation” and services by paralegals “based
19     on the prevailing market rate in the relevant community.” See Gonzalez, 729 F.3d at 1206–
20     07; Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir. 2001) (reasonable hourly rates are
21     determined by the “prevailing market rates in the relevant community.”). When
22     determining a reasonable hourly rate, “the relevant community is the forum in which the
23     district court sits.” Gonzalez, 729 F.3d at 1205 (quoting Prison Legal News v.
24     Schwarzenegger, 608 F.3d 446, 454 (9th Cir. 2010)).
25           Although Plaintiff’s request for fees is not supported by the level of detail the Court
26     would prefer, Defendant does not contest the reasonableness of Plaintiff’s billing rate or
27     hours spent. On its face, the Court finds that the request for 17.5 hours to meet and confer
28     on these issues and draft the motion to compel at an hourly rate of $550.00 is reasonable

                                                    67
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1574 Page 68 of 71



 1     given the number of requests at issue. Plaintiff estimated that counsel would spend an
 2     additional ten hours to draft the reply brief. The Court finds that an additional five hours is
 3     warranted for work on the reply brief and to prepare for and attend the hearing on the
 4     motion.
 5           The Court finds that the requested fees, billing rates, and time spent preparing the
 6     motion are reasonable, especially since Plaintiff voluntarily reduced his fee request by not
 7     including work done in preparation for the hearing or by other attorneys or paralegals.
 8     Given the Court’s rulings above, it will apportion the reasonable expenses for the motion.
 9     See FED. R. CIV. P. 37(a)(5)(C). The Court GRANTS IN PART Plaintiffs’ request for
10     monetary sanctions. Defendant is ordered to pay Plaintiff the amount of $12,375.00 on or
11     before June 8, 2021. Defense counsel is ordered to file a declaration verifying said
12     payment no later June 15, 2021. Failure to comply with this order may result in the
13     imposition of additional sanctions.
14
          VIII. MOTION TO FILE DOCUMENTS UNDER SEAL
15
             On February 12, 2021, Defendant filed a motion for an order to file portions of
16
       certain documents related to its Response in Opposition to Plaintiff’s Motion to Compel
17
       under seal. ECF No. 61. Plaintiff does not oppose the motion. Id. at 2. Specifically,
18
       Defendant seeks to file under seal portions of the following documents: (1) Two sentences
19
       in Defendant’s Response in Opposition to Plaintiffs’ Motion to Compel (ECF No. 65 at
20
       16:11–15), explaining the franchise fee components; and (2) Nine paragraphs of the
21
       Declaration of Jennifer Aronson (ECF No. 65-6 at ¶¶ 5–7, 9, 15, 19, 21–22), explaining
22
       the franchise fee agreements, components, and structure. ECF No. 61 at 2.
23
             Courts have historically recognized a “general right to inspect and copy public
24
       records and documents, including judicial records and documents.” Nixon v. Warner
25
       Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
26
       ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
27
       Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
28

                                                     68
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1575 Page 69 of 71



 1     Foltz v. State Farm. Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). In order to
 2     overcome this strong presumption, a party seeking to seal a judicial record must articulate
 3     justifications for sealing that outweigh the public policies favoring disclosure. See
 4     Kamakana, 447 F.3d at 1178; see also Mezzadri v. Medical Depot, Inc., No. 14cv2330-
 5     AJB-DHB, 2015 WL 12564223, at *3 (S.D. Cal. Dec. 18, 2015).
 6           A party requesting that the court seal materials attached to a non-dispositive motion
 7     must make a particularized showing of good cause. Kamakana, 447 F.3d at 1180. Here,
 8     Defendant articulated specific reasons why these documents should be sealed. See id. at
 9     1178. Defendant contends that these documents reference “terms of Marriott’s highly
10     confidential management agreements and franchise agreements.” ECF No. 61 at 3.
11     Defendant “seeks to seal only the very limited portions of the Opposition and Declaration
12     that describe the terms of Marriott’s management agreements and franchise agreements
13     with hotel owners because all those agreements, which are highly negotiated, contain
14     confidentiality clauses.” Id. The Court agrees that public disclosure of this information
15     could be detrimental to Defendant and its franchisees. Good cause appearing, the Court
16     GRANTS Defendant’s motion, insofar as it seeks to seal: (1) portions of its Response in
17     Opposition to Plaintiff’s Motion to Compel, and (2) portions of the Declaration of Jennifer
18     Aronson.
19           Defendant has already publicly filed on the docket the necessary redacted version of
20     the papers (ECF Nos. 65, 65-6), and electronically lodged the unredacted version of the
21     papers under seal (ECF No. 62). Thus, the Clerk’s Office is directed to file the lodged
22     documents at ECF No. 62 under seal.
23
          IX.     SCHEDULING ORDER
24
             When it set the briefing schedule for the instant motion, the Court vacated certain
25
       deadlines set forth in its November 6, 2020 Scheduling Order (ECF No. 40 at ¶¶ 2–3). See
26
       ECF No. 51 (vacating “the February 16, 2021 class discovery cutoff and the
27
       March 17, 2021 deadline to file a motion for class certification” to be reset after the motion
28

                                                     69
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1576 Page 70 of 71



 1     hearing). In light of the procedural history of this case (see ECF No. 78) and the deadlines
 2     ordered herein, the Court issues the following amended scheduling order:
 3           1.     Consistent with the Court’s Order Granting Motion to Consolidate Cases
 4     (ECF No. 78 at 4), Plaintiffs shall file a Consolidated Amended Complaint no later than
 5     May 27, 2021.
 6           2.     Fact and class discovery are not bifurcated, but class discovery must be
 7     completed by August 16, 2021. “Completed” means that all discovery requests governed
 8     by Rules 30-36 of the Federal Rules of Civil Procedure, and discovery subpoenas under
 9     Rule 45, must be propounded sufficiently in advance of the discovery cut-off date so that
10     they may be completed by that date, taking into account the time permitted in the Rules
11     for service, notice, and responses. If any discovery disputes arise, counsel must meet and
12     confer promptly and in good faith in compliance with Local Rule 26.1(a). A failure to
13     comply in this regard will result in a waiver of a party’s discovery issue. Absent an
14     order of the court, no stipulation continuing or altering this requirement will be
15     recognized by the Court. The Court expects counsel to make every effort to resolve all
16     disputes without court intervention through the meet-and-confer process. If the parties
17     reach an impasse on any discovery issue, the movant must email chambers at
18     efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
19     written discovery response that is in dispute, seeking a telephonic conference with the
20     Court to discuss the discovery dispute. The email must include: (1) at least three proposed
21     times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
22     statement of the dispute; and (3) one sentence describing (not arguing) each parties’
23     position. The movant must copy opposing counsel on the email. No discovery motion may
24     be filed until the Court has conducted its pre-motion telephonic conference, unless the
25     movant has obtained leave of Court. All parties are ordered to read and to fully comply
26     with the Chambers Rules of Magistrate Judge Allison H. Goddard, which can be found
27     on the district court website.
28     //

                                                    70
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 80 Filed 05/12/21 PageID.1577 Page 71 of 71



 1               3.    Plaintiff(s) must file a motion for class certification by
 2     September 16, 2021.16
 3               4.    Within three (3) days of a ruling on the motion for class certification, the
 4     parties must jointly contact the Court via email (at efile_goddard@casd.uscourts.gov) to
 5     arrange a further case management conference.
 6               5.    The dates set forth herein will not be modified except for good cause shown.
 7
 8          X.        CONCLUSION
 9               For the reasons set forth above, the Court orders as follows:
10               1.    Plaintiff’s motion to compel Defendant’s discovery responses (ECF No. 57)
11                     is GRANTED IN PART and DENIED IN PART. Defendant shall serve
12                     supplemental discovery responses consistent with this Order no later than
13                     June 8, 2021.
14               2.    The Court GRANTS IN PART Plaintiff’s request for monetary sanctions.
15                     Defendant is ordered to pay Plaintiff the amount of $12,375.00 on or before
16                     June 8, 2021. Defense counsel is ordered to file a declaration verifying said
17                     payment no later June 15, 2021.
18               3.    The Court GRANTS Defendant’s Motion to File Documents Under Seal
19                     (ECF No. 61). The Clerk’s Office shall file the lodged documents at ECF
20                     No. 62 under seal.
21
22               IT IS SO ORDERED.

23     Dated: May 12, 2021

24
25
26
27
       16
         Should Plaintiffs not file a class certification motion, they must notify the Court via email
28     (at efile_goddard@casd.uscourts.gov) by September 21, 2021.

                                                        71
                                                                                    3:19-cv-01715-JLS-AHG
